Exhibit 10.1

 

GTSI EMPLOYEES’ 401(k)
INVESTMENT PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

INTRODUCTION

 

 

 

 

 

ARTICLE I

FORMAT AND DEFINITIONS

 

 

 

 

ARTICLE I

 

 

 

 

 

Section 1.01

Format

 

Section 1.02

Definitions

 

 

 

 

ARTICLE II

PARTICIPATION

 

 

 

 

Section 2.01

Active Participant

 

Section 2.02

Inactive Participant

 

Section 2.03

Cessation of Participation

 

 

 

 

ARTICLE III

CONTRIBUTIONS

 

 

 

 

Section 3.01

Employer Contributions

 

Section 3.01A

Rollover Contributions

 

Section 3.02

Forfeitures

 

Section 3.03

Allocation

 

Section 3.04

Contribution Limitation

 

Section 3.05 [a05-2962_1ex10d1.htm#aSection3051]

Excess Amounts [a05-2962_1ex10d1.htm#aSection3051]

 

 

 

 

ARTICLE IV [a05-2962_1ex10d1.htm#aARTICLEIV3]

INVESTMENT OF CONTRIBUTIONS [a05-2962_1ex10d1.htm#aARTICLEIV3]

 

 

 

 

ARTICLE V [a05-2962_1ex10d1.htm#aARTICLEV5]

BENEFITS [a05-2962_1ex10d1.htm#aARTICLEV5]

 

 

 

 

Section 5.01 [a05-2962_1ex10d1.htm#aSection5017]

Retirement Benefits [a05-2962_1ex10d1.htm#aSection5017]

 

Section 5.02 [a05-2962_1ex10d1.htm#aSection5028]

Death Benefits [a05-2962_1ex10d1.htm#aSection5028]

 

Section 5.03 [a05-2962_1ex10d1.htm#aSection5039]

Vested Benefits [a05-2962_1ex10d1.htm#aSection5039]

 

Section 5.04 [a05-2962_1ex10d1.htm#aSection50410]

When Benefits Start [a05-2962_1ex10d1.htm#aSection50410]

 

Section 5.05 [a05-2962_1ex10d1.htm#aSection50511]

Withdrawal Benefits [a05-2962_1ex10d1.htm#aSection50511]

 

Section 5.06 [a05-2962_1ex10d1.htm#aSection50612]

Loans to Participants [a05-2962_1ex10d1.htm#aSection50612]

 

Section 5.07 [a05-2962_1ex10d1.htm#Section5_07_163339]

Distributions Under Qualified Domestic Relations Orders
[a05-2962_1ex10d1.htm#Section5_07_163339]

 

 

 

 

ARTICLE VI [a05-2962_1ex10d1.htm#aARTICLEVI15]

DISTRIBUTION OF BENEFITS [a05-2962_1ex10d1.htm#aARTICLEVI15]

 

 

 

 

Section 6.01 [a05-2962_1ex10d1.htm#aSection60117]

Automatic Forms of Distribution [a05-2962_1ex10d1.htm#aSection60117]

 

Section 6.02 [a05-2962_1ex10d1.htm#aSection60218]

Optional Forms of Distribution [a05-2962_1ex10d1.htm#aSection60218]

 

Section 6.03 [a05-2962_1ex10d1.htm#Section6_03_144440]

Election Procedures [a05-2962_1ex10d1.htm#Section6_03_144440]

 

Section 6.04 [a05-2962_1ex10d1.htm#aSection6041]

Notice Requirements [a05-2962_1ex10d1.htm#aSection6041]

 

 

3

--------------------------------------------------------------------------------


 

ARTICLE VII [a05-2962_1ex10d1.htm#aARTICLEVII2]

DISTRIBUTION REQUIREMENTS [a05-2962_1ex10d1.htm#aARTICLEVII2]

 

 

 

 

Section 7.01 [a05-2962_1ex10d1.htm#aSection7014]

Application [a05-2962_1ex10d1.htm#aSection7014]

 

Section 7.02 [a05-2962_1ex10d1.htm#aSection7025]

Definitions [a05-2962_1ex10d1.htm#aSection7025]

 

Section 7.03 [a05-2962_1ex10d1.htm#aSection7036]

Distribution Requirements [a05-2962_1ex10d1.htm#aSection7036]

 

 

 

 

ARTICLE VIII [a05-2962_1ex10d1.htm#aARTICLEVIII8]

TERMINATION OF THE PLAN [a05-2962_1ex10d1.htm#aARTICLEVIII8]

 

 

 

 

ARTICLE IX [a05-2962_1ex10d1.htm#aARTICLEIX10]

ADMINISTRATION OF THE PLAN [a05-2962_1ex10d1.htm#aARTICLEIX10]

 

 

 

 

Section 9.01 [a05-2962_1ex10d1.htm#aSection90112]

Administration [a05-2962_1ex10d1.htm#aSection90112]

 

Section 9.02 [a05-2962_1ex10d1.htm#aSection90213]

Expenses [a05-2962_1ex10d1.htm#aSection90213]

 

Section 9.03 [a05-2962_1ex10d1.htm#aSection90314]

Records [a05-2962_1ex10d1.htm#aSection90314]

 

Section 9.04 [a05-2962_1ex10d1.htm#aSection90415]

Information Available [a05-2962_1ex10d1.htm#aSection90415]

 

Section 9.05 [a05-2962_1ex10d1.htm#aSection90516]

Claim and Appeal Procedures [a05-2962_1ex10d1.htm#aSection90516]

 

Section 9.06 [a05-2962_1ex10d1.htm#aSection90617]

Delegation of Authority [a05-2962_1ex10d1.htm#aSection90617]

 

Section 9.07 [a05-2962_1ex10d1.htm#aSection90718]

Exercise of Discretionary Authority [a05-2962_1ex10d1.htm#aSection90718]

 

 

 

 

ARTICLE X [a05-2962_1ex10d1.htm#aARTICLEX20]

GENERAL PROVISIONS [a05-2962_1ex10d1.htm#aARTICLEX20]

 

 

 

 

Section 10.01 [a05-2962_1ex10d1.htm#Section10_01_145215]

Amendments [a05-2962_1ex10d1.htm#Section10_01_145215]

 

Section 10.02 [a05-2962_1ex10d1.htm#aSection10022]

Direct Rollovers [a05-2962_1ex10d1.htm#aSection10022]

 

Section 10.03 [a05-2962_1ex10d1.htm#aSection10033]

Mergers and Direct Transfers [a05-2962_1ex10d1.htm#aSection10033]

 

Section 10.04 [a05-2962_1ex10d1.htm#aSection10044]

Provisions Relating to the Insurer and Other Parties
[a05-2962_1ex10d1.htm#aSection10044]

 

Section 10.05 [a05-2962_1ex10d1.htm#aSection10055]

Employment Status [a05-2962_1ex10d1.htm#aSection10055]

 

Section 10.06 [a05-2962_1ex10d1.htm#aSection10066]

Rights to Plan Assets [a05-2962_1ex10d1.htm#aSection10066]

 

Section 10.07 [a05-2962_1ex10d1.htm#aSection10077]

Beneficiary [a05-2962_1ex10d1.htm#aSection10077]

 

Section 10.08 [a05-2962_1ex10d1.htm#aSection10088]

Nonalienation of Benefits [a05-2962_1ex10d1.htm#aSection10088]

 

Section 10.09 [a05-2962_1ex10d1.htm#aSection10099]

Construction [a05-2962_1ex10d1.htm#aSection10099]

 

Section 10.10 [a05-2962_1ex10d1.htm#aSection101010]

Legal Actions [a05-2962_1ex10d1.htm#aSection101010]

 

Section 10.11 [a05-2962_1ex10d1.htm#aSection101111]

Small Amounts [a05-2962_1ex10d1.htm#aSection101111]

 

Section 10.12 [a05-2962_1ex10d1.htm#aSection101212]

Word Usage [a05-2962_1ex10d1.htm#aSection101212]

 

Section 10.13 [a05-2962_1ex10d1.htm#aSection101313]

Change in Service Method [a05-2962_1ex10d1.htm#aSection101313]

 

Section 10.14 [a05-2962_1ex10d1.htm#aSection101414]

Military Service [a05-2962_1ex10d1.htm#aSection101414]

 

 

4

--------------------------------------------------------------------------------


 

INTRODUCTION

 

The Primary Employer previously established a 401(k) plan on April 1, 1991.

 

The Primary Employer is of the opinion that the plan should be changed. It
believes that the best means to accomplish these changes is to completely
restate the plan’s terms, provisions and conditions. The restatement, effective
January 1, 1997, is set forth in this document and is substituted in lieu of the
prior document.

 

This restatement is made retroactively to reflect the law changes made through
the Internal Revenue Service Restructuring and Reform Act of 1998. The
provisions of this Plan apply as of the effective date of the restatement except
as provided in the attached addendums which reflect the operation of the Plan
between the effective date of the restatement and the date this restatement is
adopted and identify those provisions which are not amended retroactively.

 

The restated plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the plan on December 31, 1996, shall
continue to be covered under the restated plan with no loss of benefits.

 

It is intended that the plan, as restated, shall qualify as a profit sharing
plan under the Internal Revenue Code of 1986, including any later amendments to
the Code.

 

5

--------------------------------------------------------------------------------


 

ARTICLE I

 

FORMAT AND DEFINITIONS

 

SECTION 1.01—FORMAT.

 

Words and phrases defined in the DEFINITIONS SECTION of Article I shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise.

 

These words and phrases have an initial capital letter to aid in identifying
them as defined terms.

 

SECTION 1.02—DEFINITIONS.

 

Account means, for a Participant, his share of the Plan Fund. Separate
accounting records are kept for those parts of his Account that result from:

 

(a)                                  Elective Deferral Contributions

 

(b)                                 Matching Contributions

 

(c)                                  Qualified Nonelective Contributions

 

(d)                                 Other Employer Contributions

 

(e)                                  Rollover Contributions

 

If the Participant’s Vesting Percentage is less than 100% as to any of the
Employer Contributions, a separate accounting record will be kept for any part
of his Account resulting from such Employer Contributions and, if there has been
a prior Forfeiture Date, from such Contributions made before a prior Forfeiture
Date.

 

A Participant’s Account shall be reduced by any distribution of his Vested
Account and by any Forfeitures. A Participant’s Account shall participate in the
earnings credited, expenses charged, and any appreciation or depreciation of the
Investment Fund. His Account is subject to any minimum guarantees applicable
under the Annuity Contract or other investment arrangement and to any expenses
associated therewith.

 

Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before April 1, 1991.

 

ACP Test means the nondiscrimination test described in Code Section 401(m)(2) as
provided for in subparagraph (d) of the EXCESS AMOUNTS SECTION of Article III.

 

Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.

 

6

--------------------------------------------------------------------------------


 

ADP Test means the nondiscrimination test described in Code Section 401 (k)(3)
as provided for in subparagraph (c) of the EXCESS AMOUNTS SECTION of
Article III.

 

Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and which is affiliated within the
meaning of Code Section 414(m) and regulations thereunder. Such a group includes
at least two organizations one of which is either a service organization (that
is, an organization the principal business of which is performing services), or
an organization the principal business of which is performing management
functions on a regular and continuing basis. Such service is of a type
historically performed by employees. In the case of a management organization,
the Affiliated Service Group shall include organizations related, within the
meaning of Code Section 144(a)(3), to either the management organization or the
organization for which it performs management functions. The term Controlled
Group, as it is used in this Plan, shall include the term Affiliated Service
Group.

 

Annual Compensation means, for a Plan Year, the Employee’s Compensation for the
Compensation Year ending with or within the consecutive 12-month period ending
on the last day of the Plan Year.

 

Annuity Contract means the annuity contract or contracts into which the Primary
Employer enters with the Insurer for guaranteed benefits, for the investment of
Contributions in separate accounts, and for the payment of benefits under this
Plan. The term Annuity Contract as it is used in this Plan shall include the
plural unless the context clearly indicates the singular is meant.

 

Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.

 

Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY
SECTION of Article X.

 

Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM AND APPEAL PROCEDURES SECTION of Article IX.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Compensation means, except for purposes of the CONTRIBUTION LIMITATION
SECTION of Article III and Article XI, the total earnings, except as modified in
this definition, paid or made available to an Employee by the Employer during
any specified period.

 

“Earnings” in this definition means wages within the meaning of Code
Section 3401(a) and all other payments of compensation to an Employee by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3), and 6052. Earnings must be determined without
regard to any rules under Code Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
Section 3401 (a)(2)). The amount reported in the “Wages, Tips and Other
Compensation” box on Form W-2 satisfies this definition.

 

For any Self-employed Individual, Compensation means Earned Income.

 

7

--------------------------------------------------------------------------------


 

Compensation shall exclude reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation (other than
elective contributions), and welfare benefits.

 

Compensation shall also include elective contributions. For this purpose,
elective contributions are amounts contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Employee under Code Section 125, 402(e)(3), 402(h)(1)(B), or 403(b).
Elective contributions also include compensation deferred under a Code
Section 457 plan maintained by the Employer and employee contributions “picked
up” by a governmental entity and, pursuant to Code Section 414(h)(2), treated as
Employer contributions. For years beginning after December 31, 1997, elective
contributions shall also include amounts contributed by the Employer pursuant to
a salary reduction agreement and which are not includible in the gross income of
the Employee under Code Section 132(f)(4).

 

For purposes of the EXCESS AMOUNTS SECTION of Article 111, the Employer may
elect to use an alternative nondiscriminatory definition of Compensation in
accordance with the regulations under Code Section 414(s).

 

For Plan Years beginning on or after January 1, 1994, the annual Compensation of
each Participant taken into account for determining all benefits provided under
the Plan for any determination period shall not exceed $150,000, as adjusted for
increases in the cost-of-living in accordance with Code Section 401(a)(17)(B).
The cost-of-living adjustment in effect for a calendar year applies to any
determination period beginning in such calendar year.

 

If a determination period consists of fewer than 12 months, the annual limit is
an amount equal to the otherwise applicable annual limit multiplied by a
fraction. The numerator of the fraction is the number of months in the short
determination period, and the denominator of the fraction is 12.

 

If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or benefits for the current Plan Year,
the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions or benefits in Plan Years
beginning on or after January 1, 1994, the annual compensation limit in effect
for determination periods beginning before that date is $150,000.

 

Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.

 

Compensation Year means the consecutive 12-month period ending on the last day
of each Plan Year, including corresponding periods before April 1, 1991.

 

Contingent Annuitant means an individual named by the Participant to receive a
lifetime benefit after the Participant’s death in accordance with a survivorship
life annuity.

 

8

--------------------------------------------------------------------------------


 

Contributions means

 

Elective Deferral Contributions, Matching Contributions,
Qualified Nonelective Contributions, Discretionary Contributions, Rollover
Contributions

 

as set out in Article III, unless the context clearly indicates only specific
contributions are meant.

 

Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that are under common control. A Controlled Group
includes any group of corporations, trades, or businesses, whether or not
incorporated, which is either a parent-subsidiary group, a brother-sister group,
or a combined group within the meaning of Code Section 414(b), Code
Section 414(c) and regulations thereunder and, for purposes of determining
contribution limitations under the CONTRIBUTION LIMITATION SECTION of
Article III, as modified by Code Section 415(h) and, for the purpose of
identifying Leased Employees, as modified by Code Section 144(a)(3). The term
Controlled Group, as it is used in this Plan, shall include the term Affiliated
Service Group and any other employer required to be aggregated with the Employer
under Code Section 414(o) and the regulations thereunder.

 

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

Discretionary Contributions means discretionary contributions made by the
Employer to fund this Plan. See the EMPLOYER CONTRIBUTIONS SECTION of
Article III.

 

Distributee means an Employee or former Employee. In addition, the Employee’s
(or former Employee’s) surviving spouse and the Employee’s (or former
Employee’s) spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

 

Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual’s personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the Employer’s qualified retirement plan(s) to the
extent deductible under Code Section 404.

 

Net earnings shall be determined with regard to the deduction allowed to the
Employer by Code Section 164(f) for taxable years beginning after December 31,
1989.

 

Elective Deferral Contributions means contributions made by the Employer to fund
this Plan in accordance with elective deferral agreements between Eligible
Employees and the Employer.

 

Elective deferral agreements shall be made, changed, or terminated according to
the provisions of the EMPLOYER CONTRIBUTIONS SECTION of Article III.

 

Elective Deferral Contributions shall be 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made. See the WHEN
BENEFITS START SECTION of Article V.

 

9

--------------------------------------------------------------------------------


 

Eligible Employee means any Employee of the Employer who meets the following
requirement. His employment classification with the Employer is the following:

 

Nonbargaining class. Not represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith and if
two percent or less of the Employees who are covered pursuant to that agreement
are professionals as defined in section 1.410(b)-9 of the regulations. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are Employees who are owners, officers, or
executives of the Employer.

 

Not a nonresident alien, within the meaning of Code Section 7701(b)(1)(B), who
receives no earned income, within the meaning of Code Section 911(d)(2), from
the Employer which constitutes income from sources within the United States,
within the meaning of Code Section 861(a)(3), or who receives such earned income
but it is all exempt from income tax in the United States under the terms of an
income tax convention.

 

Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a) or a qualified
trust described in Code Section 401(a), that accepts the Distributee’s Eligible
Rollover Distribution. However, in the case of an Eligible Rollover Distribution
to the surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity.

 

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section 401
(a)(9); (iii) any hardship distribution described in Code
Section 401(k)(2)(B)(i)(IV) received after December 31, 1998; (iv) the portion
of any other distribution(s) that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities); and (v) any other distribution(s) that is reasonably
expected to total less than $200 during a year.

 

Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.

 

The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraph as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraph as
provided in Code Section 414(n) or (o).

 

Employer means, except for purposes of the CONTRIBUTION LIMITATION SECTION of
Article III, the Primary Employer. This will also include any successor
corporation or firm of the Employer which shall, by written agreement, assume
the obligations of this Plan or any Predecessor Employer which maintained this
Plan.

 

10

--------------------------------------------------------------------------------


 

Employer Contributions means

 

Elective Deferral Contributions Matching Contributions
Qualified Nonelective Contributions Discretionary Contributions

 

as set out in Article III and contributions made by the Employer to fund this
Plan in accordance with the provisions of the MODIFICATION OF CONTRIBUTIONS
SECTION of Article XI, unless the context clearly indicates only specific
contributions are meant.

 

Employment Commencement Date means the date an Employee first performs an
Hour-of-Service.

 

Entry Date means the date an Employee first enters the Plan as an Active
Participant. See the ACTIVE PARTICIPANT SECTION of Article II.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

Fiscal Year means the Primary Employer’s taxable year. The last day of the
Fiscal Year is December 31.

 

Forfeiture means the part, if any, of a Participant’s Account that is forfeited.
See the FORFEITURES SECTION of Article III.

 

Forfeiture Date means, as to a Participant, the date the Participant incurs five
consecutive Vesting Breaks in Service.

 

Highly Compensated Employee means any Employee who:

 

(a)                                  was a 5-percent owner at any time during
the year or the preceding year, or

 

(b)                                 for the preceding year had compensation from
the Employer in excess of $80,000 and, if the Employer so elects, was in the
top-paid group for the preceding year. The $80,000 amount is adjusted at the
same time and in the same manner as under Code Section 415(d), except that the
base period is the calendar quarter ending September 30, 1996.

 

For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If the Employer makes a calendar year data election,
the look-back year shall be the calendar year beginning with or within the
look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent
owner.

 

In determining who is a Highly Compensated Employee, the Employer does not make
a top-paid group election. In determining who is a Highly Compensated Employee,
the Employer does not make a calendar year data election.

 

Calendar year data elections and top-paid group elections, once made, apply for
all subsequent years unless changed by the Employer. If the Employer makes one
election, the Employer is not required to make the other. If both elections are
made, the look-back year in determining the top-paid group must

 

11

--------------------------------------------------------------------------------


 

be the calendar year beginning with or within the look-back year. These
elections must apply consistently to the determination years of all plans
maintained by the Employer which reference the highly compensated employee
definition in Code Section 414(q), except as provided in Internal Revenue
Service Notice 97-45 (or superseding guidance). The consistency requirement will
not apply to determination years beginning with or within the 1997 calendar
year, and for determination years beginning on or after January 1, 1998 and
before January 1, 2000, satisfaction of the consistency requirement is
determined without regard to any nonretirement plans of the Employer.

 

The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.

 

In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.

 

The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.

 

Hour-of-Service means the following:

 

(a)                                  Each hour for which an Employee is paid, or
entitled to payment, for performing duties for the Employer during the
applicable computation period.

 

(b)                                 Each hour for which an Employee is paid, or
entitled to payment, by the Employer because of a period of time in which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty or leave of absence.
Notwithstanding the preceding provisions of this subparagraph (b), no credit
will be given to the Employee:

 

(1)                                  for more than 501 Hours-of-Service under
this subparagraph (b) because of any single continuous period in which the
Employee performs no duties (whether or not such period occurs in a single
computation period); or

 

(2)                                  for an Hour-of-Service for which the
Employee is directly or indirectly paid, or entitled to payment, because of a
period in which no duties are performed if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable worker’s or
workmen’s compensation, or unemployment compensation, or disability insurance
laws; or

 

(3)                                  for an Hour-of-Service for a payment which
solely reimburses the Employee for medical or medically related expenses
incurred by him.

 

For purposes of this subparagraph (b), a payment shall be deemed to be made by,
or due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or

 

12

--------------------------------------------------------------------------------


 

pays premiums and regardless of whether contributions made or due to the trust
fund, insurer or other entity are for the benefit of particular employees or are
on behalf of a group of employees in the aggregate.

 

(c)                                  Each hour for which back pay, irrespective
of mitigation of damages, is either awarded or agreed to by the Employer. The
same Hours-of-Service shall not be credited both under subparagraph (a) or
subparagraph (b) above (as the case may be) and under this subparagraph (c).
Crediting of Hours-of-Service for back pay awarded or agreed to with respect to
periods described in subparagraph (b) above will be subject to the limitations
set forth in that subparagraph.

 

The crediting of Hours-of-Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
hours of service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of hours of service to computation periods.

 

Hours-of-Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours-of-Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.

 

Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours-of-Service which otherwise would
normally have been credited to the Employee but for such absence, or in any case
in which such hours cannot be determined, eight Hours-of-Service per day of such
absence. The Hours-of-Service credited under this paragraph shall be credited in
the computation period in which the absence begins if the crediting is necessary
to prevent a break in service in that period; or in all other cases, in the
following computation period.

 

Inactive Participant means a former Active Participant who has an Account. See
the INACTIVE PARTICIPANT SECTION of Article 11.

 

Insurer means Principal Life Insurance Company and any other insurance company
or companies named by the Trustee or Primary Employer.

 

Investment Fund means the total of Plan assets, excluding the guaranteed benefit
policy portion of any Annuity Contract. All or a portion of these assets may be
held under the Trust Agreement.

 

The Investment Fund shall be valued at current fair market value as of the
Valuation Date. The valuation shall take into consideration investment earnings
credited, expenses charged, payments made, and changes in the values of the
assets held in the Investment Fund.

 

The Investment Fund shall be allocated at all times to Participants, except as
otherwise expressly provided in the Plan. The Account of a Participant shall be
credited with its share of the gains and losses of the Investment Fund. That
part of a Participant’s Account invested in a funding arrangement

 

13

--------------------------------------------------------------------------------


 

which establishes one or more accounts or investment vehicles for such
Participant thereunder shall be credited with the gain or loss from such
accounts or investment vehicles. The part of a Participant’s Account which is
invested in other funding arrangements shall be credited with a proportionate
share of the gain or loss of such investments. The share shall be determined by
multiplying the gain or loss of the investment by the ratio of the part of the
Participant’s Account invested in such funding arrangement to the total of the
Investment Fund invested in such funding arrangement.

 

Investment Manager means any fiduciary (other than a trustee or Named Fiduciary)

 

(a)                                  who has the power to manage, acquire, or
dispose of any assets of the Plan;

 

(b)                                 who (i) is registered as an investment
adviser under the Investment Advisers Act of 1940; (ii) is not registered as an
investment adviser under such Act by reason of paragraph (1) of section 203A(a)
of such Act, is registered as an investment adviser under the laws of the state
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business, and, at the time it last filed the registration form most
recently filed by it with such state in order to maintain its registration under
the laws of such state, also filed a copy of such form with the Secretary of
Labor, (iii) is a bank, as defined in that Act; or (iv) is an insurance company
qualified to perform services described in subparagraph (a) above under the laws
of more than one state; and

 

(c)                                  who has acknowledged in writing being a
fiduciary with respect to the Plan.

 

Late Retirement Date means the first day of any month which is after a
Participant’s Normal Retirement Date and on which retirement benefits begin. If
a Participant continues to work for the Employer after his Normal Retirement
Date, his Late Retirement Date shall be the earliest first day of the month on
or after the date he ceases to be an Employee. An earlier or a later Retirement
Date may apply if the Participant so elects. An earlier Retirement Date may
apply if the Participant is age 70 1/2. See the WHEN BENEFITS START SECTION of
Article V.

 

Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization”), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.

 

A Leased Employee shall not be considered an employee of the recipient if:

 

(a)                                  such employee is covered by a money
purchase pension plan providing (i) a nonintegrated employer contribution rate
of at least 10 percent of compensation, as defined in Code Section 415(c)(3),
but for years beginning before January 1, 1998, including amounts contributed
pursuant to a salary reduction agreement which are excludible from the
employee’s gross income under Code Sections 125, 402(e)(3), 402(h)(1)(B), or
403(b), (ii) immediate participation, and (iii) full and immediate vesting, and

 

14

--------------------------------------------------------------------------------


 

(b)                                 Leased Employees do not constitute more than
20 percent of the recipient’s nonhighly compensated work force.

 

Loan Administrator means the person(s) or position(s) authorized to administer
the Participant loan program.

 

The Loan Administrator is Benefits Manager.

 

Matching Contributions means contributions made by the Employer to fund this
Plan which are contingent on a Participant’s Elective Deferral Contributions.
See the EMPLOYER CONTRIBUTIONS SECTION of Article III.

 

Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.

 

Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.

 

The Named Fiduciary is the Employer.

 

Nonhighly Compensated Employee means an Employee of the Employer who is not a
Highly Compensated Employee.

 

Nonvested Account means the excess, if any, of a Participant’s Account over his
Vested Account. Normal Form means a single life annuity with installment refund.

 

Normal Retirement Age means the age at which the Participant’s normal retirement
benefit becomes nonforfeitable if he is an Employee. A Participant’s Normal
Retirement Age is the older of age 65 or his age on the date 5 years after the
first day of the Plan Year in which his Entry Date occurred.

 

Normal Retirement Date means the earliest first day of the month on or after the
date the Participant reaches his Normal Retirement Age. Unless otherwise
provided in this Plan, a Participant’s retirement benefits shall begin on a
Participant’s Normal Retirement Date if he has ceased to be an Employee on such
date and has a Vested Account. Even if the Participant is an Employee on his
Normal Retirement Date, he may choose to have his retirement benefit begin on
such date. An earlier Retirement Date may apply if the Participant is age 70
1/2. See the WHEN BENEFITS START SECTION of Article V.

 

Owner-employee means a Self-employed Individual who, in the case of a sole
proprietorship, owns the entire interest in the unincorporated trade or business
for which this Plan is established. If this Plan is established for a
partnership, an Owner-employee means a Self-employed Individual who owns more
than 10 percent of either the capital interest or profits interest in such
partnership.

 

Parental Absence means an Employee’s absence from work:

 

(a)                                  by reason of pregnancy of the Employee,

 

(b)                                 by reason of birth of a child of the
Employee,

 

15

--------------------------------------------------------------------------------


 

(c)                                  by reason of the placement of a child with
the Employee in connection with adoption of such child by such Employee, or

 

(d)                                 for purposes of caring for such child for a
period beginning immediately following such birth or placement.

 

Participant means either an Active Participant or an Inactive Participant.
Period of Military Duty means, for an Employee who served as a member of the
armed forces of the United States, and

 

(b)                                 who was reemployed by the Employer at a time
when the Employee had a right to reemployment in accordance with seniority
rights as protected under Chapter 43 of Title 38 of the U. S. Code,

 

the period of time from the date the Employee was first absent from active work
for the Employer because of such military duty to the date the Employee was
reemployed.

 

Plan means the 401(k) plan of the Employer set forth in this document, including
any later amendments to it.

 

Plan Administrator means the person or persons who administer the Plan. The Plan
Administrator is the Employer.

 

Plan Fund means the total of the Investment Fund and the guaranteed benefit
policy portion of any Annuity Contract. The Investment Fund shall be valued as
stated in its definition. The guaranteed benefit policy portion of any Annuity
Contract shall be determined in accordance with the terms of the Annuity
Contract and, to the extent that such Annuity Contract allocates contract values
to Participants, allocated to Participants in accordance with its terms. The
total value of all amounts held under the Plan Fund shall equal the value of the
aggregate Participants’ Accounts under the Plan.

 

Plan Year means a period beginning on a Yearly Date and ending on the day before
the next Yearly Date.

 

Predecessor Employer means a firm of which the Employer was once a part (e.g.,
due to a spinoff or change of corporate status) or a firm absorbed by the
Employer because of a merger or acquisition (stock or asset, including a
division or an operation of such company).

 

Primary Employer means GOVERNMENT TECHNOLOGY SERVICES, INC.

 

Qualified Joint and Survivor Annuity means, for a Participant who has a spouse,
an immediate survivorship life annuity with installment refund, where the
survivorship percentage is 50% and the Contingent Annuitant is the Participant’s
spouse. A former spouse will be treated as the spouse to the extent provided
under a qualified domestic relations order as described in Code Section 414(p).

 

The amount of benefit payable under the Qualified Joint and Survivor Annuity
shall be the amount of benefit which may be provided by the Participant’s Vested
Account.

 

16

--------------------------------------------------------------------------------


 

Qualified Nonelective Contributions means contributions made by the Employer to
fund this Plan (other than Elective Deferral Contributions) which are 100%
vested and subject to the distribution restrictions of Code Section 401(k) when
made. See the EMPLOYER CONTRIBUTIONS SECTION of Article III and the WHEN
BENEFITS START SECTION of Article V.

 

Qualified Preretirement Survivor Annuity means a single life annuity with
installment refund payable to the surviving spouse of a Participant who dies
before his Annuity Starting Date. A former spouse will be treated as the
surviving spouse to the extent provided under a qualified domestic relations
order as described in Code Section 414(p).

 

Quarterly Date means each Yearly Date and the third, sixth, and ninth Monthly
Date after each Yearly Date which is within the same Plan Year.

 

Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article 11.

 

Retirement Date means the date a retirement benefit will begin and is a
Participant’s Early, Normal, or Late Retirement Date, as the case may be.

 

Rollover Contributions means the Rollover Contributions which are made by an
Eligible Employee or an Inactive Participant according to the provisions of the
ROLLOVER CONTRIBUTIONS SECTION of Article III.

 

Self-employed Individual means, with respect to any Fiscal Year, an individual
who has Earned Income for the Fiscal Year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such Fiscal Year).

 

Totally and Permanently Disabled means that a Participant is disabled, as a
result of sickness or injury, to the extent that he is prevented from engaging
in any substantial gainful activity, and is eligible for and receives a
disability benefit under Title II of the Federal Social Security Act.

 

Trust Agreement means an agreement of trust between the Primary Employer and
Trustee established for the purpose of holding and distributing the Trust Fund
under the provisions of the Plan. The Trust Agreement may provide for the
investment of all or any portion of the Trust Fund in the Annuity Contract.

 

Trust Fund means the total funds held under the Trust Agreement.

 

Trustee means the party or parties named in the Trust Agreement. The term
Trustee as it is used in this Plan is deemed to include the plural unless the
context clearly indicates the singular is meant.

 

Valuation Date means the date on which the value of the assets of the Investment
Fund is determined. The value of each Account which is maintained under this
Plan shall be determined on the Valuation Date. In each Plan Year, the Valuation
Date shall be the last day of the Plan Year. At the discretion of the Plan
Administrator, Trustee, or Insurer (whichever applies), assets of the Investment
Fund may be valued more frequently. These dates shall also be Valuation Dates.

 

17

--------------------------------------------------------------------------------


 

Vested Account means the vested part of a Participant’s Account. The
Participant’s Vested Account is determined as follows.

 

If the Participant’s Vesting Percentage is 100%, his Vested Account equals his
Account.

 

If the Participant’s Vesting Percentage is less than 100%, his Vested Account
equals the sum of (a) and (b) below:

 

(a)                                  The part of the Participant’s Account that
results from Employer Contributions made before a prior Forfeiture Date and all
other Contributions which were 100% vested when made.

 

(b)                                 The balance of the Participant’s Account in
excess of the amount in (a) above multiplied by his Vesting Percentage.

 

If the Participant has withdrawn any part of his Account resulting from Employer
Contributions, other than the vested Employer Contributions included in (a)
above, the amount determined under this subparagraph (b) shall be equal to
P(AB + D) - D as defined below:

 

                                                © The Participant’s Vesting
Percentage.

 

                                                AB The balance of the
Participant’s Account in excess of the amount in (a) above.

 

D                                       The amount of the withdrawal resulting
from Employer Contributions, other than the vested Employer Contributions
included in (a) above.

 

The Participant’s Vested Account is nonforfeitable.

 

Vesting Break in Service means a Vesting Computation Period in which an Employee
is credited with 500 or fewer Hours-of-Service. An Employee incurs a Vesting
Break in Service on the last day of a Vesting Computation Period in which he has
a Vesting Break in Service.

 

Vesting Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before April 1, 1991.

 

Vesting Percentage means the percentage used to determine the nonforfeitable
portion of a Participant’s Account attributable to Employer  Contributions which
were not 100% vested when made.

 

A Participant’s Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service.

 

18

--------------------------------------------------------------------------------


 

VESTING SERVICE

 

VESTING
PERCENTAGE

 

(whole years)

 

 

 

Less than 1

 

0

 

1

 

20

 

2

 

40

 

3

 

60

 

4

 

80

 

5 or more

 

100

 

 

The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age or Early Retirement Age shall be 100%. The
Vesting Percentage for a Participant who is an Employee on the date he becomes
Totally and Permanently Disabled or dies shall be 100%.

 

If the schedule used to determine a Participant’s Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour-of-Service on or after the date of the change and the Participant’s
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.

 

Vesting Service means one year of service for each Vesting Computation Period in
which an Employee is credited with at least 1,000 Hours-of-Service.

 

However, Vesting Service is modified as follows: Period of Military Duty
included:

 

A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting
Hours-of-Service during the Period of Military Duty, an Hour-of-Service shall be
credited (without regard to the 501 Hour-of-Service limitation) for each hour an
Employee would normally have been scheduled to work for the Employer during such
period.

 

Controlled Group service included:

 

An Employee’s service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.

 

Yearly Date means April 1, 1991, and each following January 1.

 

Years of Service means an Employee’s Vesting Service disregarding any
modifications which exclude service.

 

19

--------------------------------------------------------------------------------


 

ARTICLE II

 

PARTICIPATION

 

SECTION 2.01—ACTIVE PARTICIPANT.

 

(a)                                  An Employee shall first become an Active
Participant (begin active participation in the Plan) on the earliest Monthly
Date on which he is an Eligible Employee and has met the eligibility requirement
set forth below. This date is his Entry Date.

 

(1)                                  He is age 21 or older.

 

Each Employee who was an Active Participant under the Plan on December 31, 1996,
shall continue to be an Active Participant if he is still an Eligible Employee
on January 1, 1997, and his Entry Date shall not change.

 

If a person has been an Eligible Employee who has met all of the eligibility
requirements above, but is not an Eligible Employee on the date which would have
been his Entry Date, he shall become an Active Participant on the date he again
becomes an Eligible Employee. This date is his Entry Date.

 

In the event an Employee who is not art Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Participant immediately
if such Eligible Employee has satisfied the eligibility requirements above and
would have otherwise previously become an Active Participant had he met the
definition of Eligible Employee. This date is his Entry Date.

 

(b)                                 An Inactive Participant shall again become
an Active Participant (resume active participation in the Plan) on the date he
again performs an Hour-of-Service as an Eligible Employee. This date is his
Reentry Date.

 

Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.

 

(c)                                  A former Participant shall again become an
Active Participant (resume active participation in the Plan) on the date he
again performs an Hour-of-Service as an Eligible Employee. This date is his
Reentry Date.

 

There shall be no duplication of benefits for a Participant under this Plan
because of more than one period as an Active Participant.

 

SECTION 2.02—INACTIVE PARTICIPANT.

 

An Active Participant shall become an Inactive Participant (stop accruing
benefits under the Plan) on the earlier of the following:

 

(a)                                  the date the Participant ceases to be an
Eligible Employee, or

 

(b)                                 the effective date of complete termination
of the Plan under Article VIII.

 

20

--------------------------------------------------------------------------------


 

An Employee or former Employee who was an Inactive Participant under the Plan on
December 31, 1996, shall continue to be an Inactive Participant on January 1,
1997. Eligibility for any benefits payable to the Participant or on his behalf
and the amount of the benefits shall be determined according to the provisions
of the prior document, unless otherwise stated in this document.

 

SECTION 2.03—CESSATION OF PARTICIPATION.

 

A Participant shall cease to be a Participant on the date he is no longer an
Eligible Employee and his Account is zero.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONTRIBUTIONS

 

SECTION 3.01—EMPLOYER CONTRIBUTIONS.

 

Employer Contributions shall be made without regard to current or accumulated
net income, earnings or profits of the Employer. Notwithstanding the foregoing,
the Plan shall continue to be designed to qualify as a profit sharing plan for
purposes of Code Sections 401(a), 402, 412, and 417. Such Contributions shall be
equal to the Employer Contributions as described below:

 

(a)                                  The amount of each Elective Deferral
Contribution for a Participant shall be equal to a portion of Compensation as
specified in the elective deferral agreement. An Employee who is eligible to
participate in the Plan may file an elective deferral agreement with the
Employer. The Participant shall modify or terminate the elective deferral
agreement by filing a new elective deferral agreement. The elective deferral
agreement may not be made retroactively and shall remain in effect until
modified or terminated.

 

The elective deferral agreement to start or modify Elective Deferral
Contributions shall be effective on the first day of the first pay period
following the pay period in which the Participant’s Entry Date (Reentry Date, if
applicable) or any following Quarterly Date occurs. The elective deferral
agreement must be entered into on or before the date it is effective.

 

The elective deferral agreement to stop Elective Deferral Contributions may be
entered into on any date. Such elective deferral agreement shall be effective on
the first day of the pay period following the pay period in which the elective
deferral agreement is entered into.

 

Elective Deferral Contributions must be a whole percentage of Compensation and
cannot be less than 1% nor more than 15% of Compensation for the pay period.

 

Elective Deferral Contributions are fully (100%) vested and nonforfeitable.

 

(b)                                 The Employer may make discretionary Matching
Contributions. The percentage of Elective Deferral Contributions matched, if
any, shall be a percentage as determined by the Employer. If the Employer makes
a Matching Contribution, the percentage of Elective Deferral Contributions
matched shall not be more than 100%.

 

Matching Contributions are calculated based on Elective Deferral Contributions
and Compensation for the Plan Year. Matching Contributions shall be made for all
persons who meet the allocation requirements of the ALLOCATION SECTION of this
article.

 

Any percentage determined by the Employer shall apply to all eligible persons
for the entire Plan Year.

 

Matching Contributions are fully (100%) vested and nonforfeitable.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Qualified Nonelective Contributions may be
made for each Plan Year in an amount determined by the Employer.

 

Qualified Nonelective Contributions are 100% vested and subject to the
distribution restrictions of Code Section 401(k) when made.

 

(d)                                 Discretionary Contributions may be made for
each Plan Year in an amount determined by the Employer.

 

Discretionary Contributions are subject to the Vesting Percentage.

 

No Participant shall be permitted to have Elective Deferral Contributions, as
defined in the EXCESS AMOUNTS SECTION of this article, made under this Plan, or
any other qualified plan maintained by the Employer, during any taxable year, in
excess of the dollar limitation contained in Code Section 402(g) in effect at
the beginning of such taxable year.

 

An elective deferral agreement (or change thereto) must be made in such manner
and in accordance with such rules as the Employer may prescribe (including by
means of voice response or other electronic system under circumstances the
Employer permits) and may not be made retroactively,

 

Employer Contributions are allocated according to the provisions of the
ALLOCATION SECTION of this article.

 

A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount which is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever applies.
Except as provided under this paragraph and Article VIII, the assets of the Plan
shall never be used for the benefit of the Employer and are held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for defraying reasonable expenses of administering the Plan.

 

SECTION 3.01A—ROLLOVER CONTRIBUTIONS.

 

A Rollover Contribution may be made by an Eligible Employee or an Inactive
Participant if the following conditions are met:

 

(a)                                  The Contribution is of amounts distributed
from a plan that satisfies the requirements of Code Section 401(a) or from a
“conduit” individual retirement account described in Code Section 408(d)(3)(A).
In the case of an Inactive Participant, the Contribution must be of an amount
distributed from another plan of the Employer, or a plan of a Controlled Group
member, that satisfies the requirements of Code Section 401(a).

 

(b)                                 The Contribution is of amounts that the Code
permits to be transferred to a plan that meets the requirements of Code
Section 401(a).

 

23

--------------------------------------------------------------------------------


 

(c)                                  The Contribution is made in the form of a
direct rollover under Code Section 401(a)(31) or is a rollover made under 402(c)
or 408(d)(3)(A) within 60 days after the Eligible Employee or Inactive
Participant receives the distribution.

 

(d)                                 The Eligible Employee or Inactive
Participant furnishes evidence satisfactory to the Plan Administrator that the
proposed rollover meets conditions (a), (b), and (c) above-

 

A Rollover Contribution shall be allowed in cash only and must be made according
to procedures set up by the Plan Administrator.

 

If the Eligible Employee is not an Active Participant when the Rollover
Contribution is made, he shall be deemed to be an Active Participant only for
the purpose of investment and distribution of the Rollover Contribution.
Employer Contributions shall not be made for or allocated to the Eligible
Employee until the time he meets all of the requirements to become an Active
Participant.

 

Rollover Contributions made by an Eligible Employee or an Inactive Participant
shall be credited to his Account. The part of the Participant’s Account
resulting from Rollover Contributions is fully (100%) vested and nonforfeitable
at all times. A separate accounting record shall be maintained for that part of
his Rollover Contributions consisting of voluntary contributions which were
deducted from the Participant’s gross income for Federal income tax purposes.

 

SECTION 3.02—FORFEITURES.

 

The Nonvested Account of a Participant shall be forfeited as of the earlier of
the following:

 

(a)                                  the date the Participant dies (if prior to
such date he had ceased to be an Employee), or

 

(b)                                 the Participant’s Forfeiture Date.

 

All or a portion of a Participant’s Nonvested Account shall be forfeited before
such earlier date if, after he ceases to be an Employee, he receives, or is
deemed to receive, a distribution of his entire Vested Account or a distribution
of his Vested Account derived from Employer Contributions which were not 100%
vested when made, under the RETIREMENT BENEFITS SECTION of Article V, the VESTED
BENEFITS SECTION of Article V, or the SMALL AMOUNTS SECTION of Article X. The
forfeiture shall occur as of the date the Participant receives, or is deemed to
receive, the distribution. If a Participant receives, or is deemed to receive,
his entire Vested Account, his entire Nonvested Account shall be forfeited. If a
Participant receives a distribution of his Vested Account from Employer
Contributions which were not 100% vested when made, but less than his entire
Vested Account from such Contributions, the amount to be forfeited shall be
determined by multiplying his Nonvested Account from such Contributions by a
fraction. The numerator of the fraction is the amount of the distribution
derived from Employer Contributions which were not 100% vested when made and the
denominator of the fraction is his entire Vested Account derived from such
Contributions on the date of distribution.

 

A Forfeiture shall also occur as provided in the EXCESS AMOUNTS SECTION of this
article.

 

Forfeitures shall be determined at least once during each Plan Year. Forfeitures
may first be used to pay administrative expenses. Forfeitures of Matching
Contributions which relate to excess amounts as provided in the EXCESS AMOUNTS
SECTION of this article, which have not been used to pay administrative

 

24

--------------------------------------------------------------------------------


 

expenses, shall be applied to reduce the earliest Employer Contributions made
after the Forfeitures are determined. Any other Forfeitures which have not been
used to pay administrative expenses shall be applied to reduce the earliest
Employer Contributions made after the Forfeitures are determined. Upon their
application to reduce Employer Contributions, Forfeitures shall be deemed to be
Employer Contributions.

 

If a Participant again becomes an Eligible Employee after receiving a
distribution which caused all or a portion of his Nonvested Account to be
forfeited, he shall have the right to repay to the Plan the entire amount of the
distribution he received (excluding any amount of such distribution resulting
from Contributions which were 100% vested when made). The repayment must be made
in a single sum (repayment in installments is not permitted) before the earlier
of the date five years after the date he again becomes an Eligible Employee or
the end of the first period of five consecutive Vesting Breaks in Service which
begin after the date of the distribution.

 

If the Participant makes the repayment above, the Plan Administrator shall
restore to his Account an amount equal to his Nonvested Account which was
forfeited on the date of distribution, unadjusted for any investment gains or
losses. If no amount is to be repaid because the Participant was deemed to have
received a distribution, or only received a distribution of Contributions which
were 100% vested when made, and he again performs an Hour-of-Service as an
Eligible Employee within the repayment period, the Plan Administrator shall
restore the Participant’s Account as if he had made a required repayment on the
date he performed such Hour-of-Service. Restoration of the Participant’s Account
shall include restoration of all Code Section 411(d)(6) protected benefits with
respect to that restored Account, according to applicable Treasury regulations.
Provided, however, the Plan Administrator shall not restore the Nonvested
Account if (i) a Forfeiture Date has occurred after the date of the distribution
and on or before the date’of repayment and (ii) that Forfeiture. Date would
result in a complete forfeiture of the amount the Plan Administrator would
otherwise restore.

 

The Plan Administrator shall restore the Participant’s Account by the close of
the Plan Year following the Plan Year in which repayment is made. Permissible
sources for the restoration of the Participant’s Account are Forfeitures or
special Employer Contributions. Such special Employer Contributions shall be
made without regard to profits. The repaid and restored amounts are not included
in the Participant’s Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article.

 

SECTION 3.03—ALLOCATION.

 

A person meets the allocation requirements of this section if he is an Active
Participant on the last day of the Plan Year and has at least 1,000
Hours-of-Service during the latest Accrual Computation Period ending on or
before that date.

 

Elective Deferral Contributions shall be allocated to Participants for whom such
Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this article.
Such Contributions shall be allocated when made and credited to the
Participant’s Account.

 

Matching Contributions shall be allocated to the persons for whom such
Contributions are made under the EMPLOYER CONTRIBUTIONS SECTION of this article.
Such Contributions shall be allocated as of the last day of the Plan Year and
shall be credited to the person’s Account.

 

Qualified Nonelective Contributions shall be allocated as of the last day of the
Plan Year to each person who was an Active Participant on the last day of the
Plan Year. Such Qualified Nonelective

 

25

--------------------------------------------------------------------------------


 

Contributions shall be allocated only to Nonhighly Compensated Employees. The
amount allocated to such person for the Plan Year shall be equal to such
Qualified Nonelective Contributions multiplied by the ratio of such person’s
Annual Compensation for the Plan Year to the total Annual Compensation of all
such persons. This amount shall be credited to the person’s Account.

 

Discretionary Contributions shall be allocated as of the last day of the Plan
Year using Annual Compensation for the Plan Year. The amount allocated shall be
determined as follows:

 

STEP ONE: The allocation in this step one shall be made to each person meeting
the allocation requirements of this section and each person who is entitled to a
minimum contribution under the MODIFICATION OF CONTRIBUTIONS SECTION of
Article XI. Each such person’s allocation shall be an amount equal to the
Discretionary Contributions multiplied by the ratio of such person’s Annual
Compensation to the total Annual Compensation of all such persons. Such amount
shall not exceed 3% of such person’s Annual Compensation. The allocation for any
person who does not meet the allocation requirements of this section shall be
limited to the amount necessary to fund the minimum contribution.

 

STEP TWO: The allocation in this step two shall be made to each person meeting
the allocation requirements of this section. Each such person’s allocation shall
be equal to any amount remaining after the allocation in step one multiplied by
the ratio of such person’s Annual Compensation to the total Annual Compensation
of all such persons.

 

This amount shall be credited to the person’s Account.

 

If Leased Employees are Eligible Employees, in determining the amount of
Employer Contributions allocated to a person who is a Leased Employee,
contributions provided by the leasing organization which are attributable to
services such Leased Employee performs for the Employer shall be treated as
provided by the Employer. Those contributions shall not be duplicated under this
Plan.

 

SECTION 3.04—CONTRIBUTION LIMITATION.

 

(a)                                  Definitions. For the purpose of determining
the contribution limitation set forth in this section, the following terms are
defined.

 

Annual Additions means the sum of the following amounts credited to a
Participant’s account for the Limitation Year:

 

(1)                                  employer contributions;

 

(2)                                  employee contributions; and

 

(3)                                  forfeitures.

 

Annual Additions to a defined contribution plan shall also include the
following:

 

(4)                                  amounts allocated, after March 31, 1984, to
an individual medical account, as defined in Code Section 415(l)(2), which are
part of a pension or annuity plan maintained by the Employer,

 

26

--------------------------------------------------------------------------------


 

(5)                                  amounts derived from contributions paid or
accrued after December 31, 1985, in taxable years ending after such date, which
are attributable to post-retirement medical benefits, allocated to the separate
account of a key employee, as defined in Code Section 419A(d)(3), under a
welfare benefit fund, as defined in Code Section 419(e), maintained by the
Employer; and

 

(6)                                  allocations under a simplified employee
pension.

 

For this purpose, any Excess Amount applied under (e) below in the Limitation
Year to reduce Employer Contributions shall be considered Annual Additions for
such Limitation Year.

 

Compensation means wages within the meaning of Code Section 3401 (a) for the
purposes of income tax withholding at the source but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of employment or the services performed (such as the exception for
agricultural labor in Code Section 3401 (a)(2)).

 

For any Self-employed Individual, Compensation shall mean Earned Income.

 

For purposes of applying the limitations of this section, Compensation for a
Limitation Year is the Compensation actually paid or made available in gross
income during such Limitation Year.

 

For Limitation Years beginning after December 31, 1997, for purposes of applying
the limitations of this section, Compensation paid or made available during such
Limitation Year shall include any elective deferral (as defined in Code
Section 402(g)(3)), and any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Section 125, 132(f)(4), or 457.

 

Defined Benefit Plan Fraction means a fraction, the numerator of which is the
sum of the Participant’s Projected Annual Benefits under all the defined benefit
plans (whether or not terminated) maintained by the Employer, and the
denominator of which is the lesser of (i) 125 percent of the dollar limitation
determined for the Limitation Year under Code Sections 415(b)(1 )(A) and (d) or
(ii) 140 percent of the Highest Average Compensation, including any adjustments
under Code Section 415(b)(5).

 

Notwithstanding the above, if the Participant was a participant as of the first
day of the first Limitation Year beginning after December 31, 1986, in one or
more defined benefit plans maintained by the Employer which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125 percent
of the sum of the annual benefits under such plans which the Participant had
accrued as of the close of the last Limitation Year beginning before January 1,
1987, disregarding any changes in the terms and conditions of the plan after May
5, 1986. The preceding sentence applies only if the defined benefit plans
individually and in the aggregate satisfied the requirements of Code Section 415
for all Limitation Years beginning before January 1, 1987.

 

Defined Contribution Dollar Limitation means, for Limitation Years beginning
after December 31, 1994, $30,000, as adjusted under Code Section 415(d).

 

27

--------------------------------------------------------------------------------


 

Defined Contribution Plan Fraction means a fraction, the numerator of which is
the sum of the Annual Additions to the Participant’s account under all the
defined contribution plans (whether or not terminated) maintained by the
Employer for the current and all prior Limitation Years (including the Annual
Additions attributable to the Participant’s nondeductible employee contributions
to all defined benefit plans, whether or not terminated, maintained by the
Employer, and the Annual Additions attributable to all welfare benefit funds,
individual medical accounts, and simplified employee pensions, maintained by the
Employer), and the denominator of which is the sum of the maximum aggregated
amounts for the current and all prior Limitation Years of service with the
Employer (regardless of whether a defined contribution plan was maintained by
the Employer). The maximum aggregate amount in any Limitation Year is the lesser
of (i) 125 percent of the dollar limitation under Code Section 415(c)(1)(A)
after adjustment under Code Section 415(d) or (ii) 35 percent of the
Participant’s Compensation for such year.

 

If the Employee was a participant as of the end of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer which were in existence on May 6,
1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the Defined Benefit Fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of (i)
the excess of the sum of the fractions over 1.0 times (ii) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of the end of the last Limitation Year beginning before January 1,
1987, and disregarding any changes in the terms and conditions of the plan made
after May 5, 1986, but using the Code Section 415 limitation applicable to the
first Limitation Year beginning on or after January 1, 1987.

 

The Annual Addition for any Limitation Year beginning before January 1, 1987,
shall not be recomputed to treat all employee contributions as Annual Additions.

 

Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 415(c) as modified by Code Section 415(h)) or affiliated
service groups (as defined in Code Section 414(m)) of which the adopting
employer is a part, and any other entity required to be aggregated with the
employer pursuant to regulations under Code Section 414(0).

 

Excess Amount means the excess of the Participant’s Annual Additions for the
Limitation Year over the Maximum Permissible Amount.

 

Highest Average Compensation means the average Compensation for the three
consecutive Limitation Years while he was an Employee (actual consecutive
Limitation Years while he was an Employee, if employed less than three years)
that produces the highest average.

 

Limitation Year means the consecutive 12-month period ending on each
December 31. It the Limitation Year is other than the calendar year, execution
of this Plan (or any amendment to this Plan changing the Limitation Year)
constitutes the Employer’s adoption of a written resolution electing the
Limitation Year. If the Limitation Year is amended to a different consecutive
12-month period, the new Limitation Year must begin on a date within the
Limitation Year in which the amendment is made.

 

28

--------------------------------------------------------------------------------


 

Maximum Permissible Amount means the maximum Annual Addition that may be
contributed or allocated to a Participant’s Account under the Plan for any
Limitation Year. This amount shall not exceed the lesser of:

 

(1)                                  The Defined Contribution Dollar Limitation,
or

 

(2)                                  25 percent of the Participant’s
Compensation for the Limitation Year.

 

The compensation limitation referred to in (2) shall not apply to any
contribution for medical benefits (within the meaning of Code Section 401(h) or
419A(f)(2)) which is otherwise treated as an Annual Addition under Code
Section 415(l)(1) or 419A(d)(2).

 

If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different consecutive 12-month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:

 

Number of months in the short Limitation Year

12

 

Projected Annual Benefit means the annual retirement benefit (adjusted to an
actuarially equivalent straight life annuity if such benefit is expressed in a
form other than a straight life annuity or qualified joint and survivor annuity)
to which the Participant would be entitled under the terms of the plan assuming:

 

(1)                                  the Participant will continue employment
until normal retirement age under the plan (or current age, if later), and

 

(2)                                  the Participant’s Compensation for the
current Limitation Year and all other relevant factors used to determine
benefits under the Plan will remain constant for all future Limitation Years.

 

(b)                                 If the Participant does not participate in,
and has never participated in, another qualified plan maintained by the Employer
or a welfare benefit fund, as defined in Code Section 419(e), maintained by the
Employer, or an individual medical account, as defined in Code
Section 415(1)(2), maintained by the Employer, or a simplified employee pension,
as defined in Code Section 408(k), maintained by the Employer, which provides an
Annual Addition, the amount of Annual Additions which may be credited to the
Participant’s Account for any Limitation Year shall not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan. If
the Employer Contribution that would otherwise be contributed or allocated to
the Participant’s Account would cause the Annual Additions for the Limitation
Year to exceed the Maximum Permissible Amount, the amount contributed or
allocated shall be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount.

 

(c)                                  Prior to determining the Participant’s
actual Compensation for the Limitation Year, the Employer may determine the
Maximum Permissible Amount for a Participant on the basis of a reasonable
estimation of the Participant’s Compensation for the Limitation Year, uniformly
determined for all Participants similarly situated.

 

29

--------------------------------------------------------------------------------


 

(d)                                 As soon as is administratively feasible
after the end of the Limitation Year, the Maximum Permissible Amount for the
Limitation Year will be determined on the basis of the Participant’s actual
Compensation for the Limitation Year.

 

(e)                                  If a reasonable error in estimating a
Participant’s Compensation for the Limitation Year, a reasonable error in
determining the amount of elective deferrals (within the meaning of Code
Section 402(g)(3)) that may be made with respect to any individual under the
limits of Code Section 415, or under other facts and circumstances allowed by
the Internal Revenue Service, there is an Excess Amount, the excess will be
disposed of as follows:

 

(1)                                  Any Elective Deferral Contributions (plus
attributable earnings), to the extent they would reduce the Excess Amount, will
be distributed to the Participant. Concurrently with the distribution of such
Elective Deferral Contributions, any Matching Contributions which relate to any
Elective Deferral Contributions distributed in the preceding sentence, to the
extent such application would reduce the Excess Amount, will be applied as
provided in (2) or (3) below:

 

(2)                                  If after the application of (1) above an
Excess Amount still exists, and the Participant is covered by the Plan at the
end of the Limitation Year, the Excess Amount in the Participant’s Account will
be used to reduce Employer Contributions for such Participant in the next
Limitation Year, and each succeeding Limitation Year if necessary.

 

(3)                                  If after the application of (1) above an
Excess Amount still exists, and the Participant is not covered by the Plan at
the end of the Limitation Year, the Excess Amount will be held unallocated in a
suspense account. The suspense account will be applied to reduce future Employer
Contributions for all remaining Participants in the next Limitation Year, and
each succeeding Limitation Year if necessary.

 

(4)                                  If a suspense account is in existence at
any time during a Limitation Year pursuant to this (e), it will participate in
the allocation of investment gains or losses. If a suspense account is in
existence at any time during a particular Limitation Year, all amounts in the
suspense account must be allocated and reallocated to Participant’s Accounts
before any Employer Contributions may be made to the Plan for that Limitation
Year. Excess Amounts held in a suspense account may not be distributed to
Participants or former Participants.

 

(f)                                    This (f) applies if, in addition to this
Plan, the Participant is covered under another qualified defined contribution
plan maintained by the Employer, a welfare benefit fund maintained by the
Employer, an individual medical account maintained by the Employer, or a
simplified employee pension maintained by the Employer which provides an Annual
Addition during any Limitation Year. The aggregate Annual Additions under all
such qualified defined contribution plans, welfare benefit funds, individual
medical accounts, and simplified employee pensions for the Limitation Year will
not exceed the Maximum Permissible Amount. Any reduction necessary shall be made
first to the profit sharing plans, then to all other such qualified defined
contribution plans and welfare benefit funds, individual medical accounts, and
simplified employee pensions and, if necessary, by reducing first those that
were most recently allocated. Simplified employee pensions shall be deemed to be
allocated first, followed by welfare benefit funds and individual medical
accounts. However, elective deferral contributions shall be the last

 

30

--------------------------------------------------------------------------------


 

contributions reduced before the simplified employee pension, welfare benefit
fund, or individual medical account is reduced.

 

(g)                                 If the Employer maintains, or at any time
maintained, a qualified defined benefit plan covering any Participant in this
Plan, the sum of the Participant’s Defined Benefit Plan Fraction and Defined
Contribution Plan Fraction will not exceed 1.0 in any Limitation Year. The
Projected Annual Benefit shall be limited first. If the Participant’s annual
benefit(s) equal his Projected Annual Benefit, as limited, then Annual Additions
to the defined contribution plan(s) shall be limited to the extent needed to
reduce the sum to 1.0 in the same manner in which the Annual Additions are
limited to meet the Maximum Permissible Amount. This subparagraph shall cease to
apply effective as of the first Limitation Year beginning on or after January 1,
2000.

 

SECTION 3.05—EXCESS AMOUNTS.

 

(a)                                  Definitions. For the purposes of this
section, the following terms are defined:

 

ACP means the average (expressed as a percentage) of the Contribution
Percentages of the Eligible Participants in a group.

 

APP means the average (expressed as a percentage) of the Deferral Percentages of
the Eligible Participants in a group.

 

Aggregate Limit means the greater of:

 

(1)                                  The sum of:

 

(i)            125 percent of the greater of the ADP of the Nonhighly
Compensated Employees for the prior Plan Year or the ACP of the Nonhighly
Compensated Employees under the plan subject to Code Section 401(m) for the Plan
Year beginning with or within the prior Plan Year of the cash or deferred
arrangement, and

 

(ii)           the lesser of 200 percent or 2 percent plus the lesser of such
ADP or ACP.

 

(2)                                  The sum of:

 

(i)            125 percent of the lesser of the ADP of the Nonhighly Compensated
Employees for the prior Plan Year or the ACP of the Nonhighly Compensated
Employees under the plan subject to Code Section 401(m) for the Plan Year
beginning with or within the prior Plan Year of the cash or deferred
arrangement, and

 

(ii)           the lesser of 200 percent or 2 percent plus the greater of such
ADP or ACP.

 

If the Employer has elected to use the current testing method, then, in
calculating the Aggregate Limit for a particular Plan Year, the Nonhighly
Compensated Employees’ ADP and ACP for that Plan Year, instead of the prior Plan
Year, is used.

 

Contribution Percentage means the ratio (expressed as a percentage) of the
Eligible Participant’s Contribution Percentage Amounts to the Eligible
Participant’s Compensation for the Plan Year

 

31

--------------------------------------------------------------------------------


 

(whether or not the Eligible Participant was an Eligible Participant for the
entire Plan Year). For an Eligible Participant for whom such Contribution
Percentage Amounts for the Plan Year are zero, the percentage is zero.

 

Contribution Percentage Amounts means the sum of the Participaht Contributions
and Matching Contributions (that are not Qualified Matching Contributions taken
into account for purposes of the ADP Test) made under the Plan on behalf of the
Eligible Participant for the Plan Year. Such Contribution Percentage Amounts
shall not include Matching Contributions that are forfeited either to correct
Excess Aggregate Contributions or because the Contributions to which they relate
are Excess Elective Deferrals, Excess Contributions, or Excess Aggregate
Contributions. Under such rules as the Secretary of the Treasury shall
prescribe, in determining the Contribution Percentage the Employer may elect to
include Qualified Nonelective Contributions under this Plan which were not used
in computing the Deferral Percentage. The Employer may also elect to use
Elective Deferral Contributions in computing the Contribution Percentage so long
as the ADP Test is met before the Elective Deferral Contributions are used in
the ACP Test and continues to be met following the exclusion of those Elective
Deferral Contributions that are used to meet the ACP Test.

 

Deferral Percentage means the ratio (expressed as a percentage) of Elective
Deferral Contributions under this Plan on behalf of the Eligible Participant for
the Plan Year to the Eligible Participant’s Compensation for the Plan Year
(whether or not the Eligible Participant was an Eligible Participant for the
entire Plan Year). The Elective Deferral Contributions used to determine the
Deferral Percentage shall include Excess Elective Deferrals (other than Excess
Elective Deferrals of Nonhighly Compensated Employees that arise solely from
Elective Deferral Contributions made under this Plan or any other plans of the
Employer or a Controlled Group member), but shall exclude Elective Deferral
Contributions that are used in computing the Contribution Percentage (provided
the ADP Test is satisfied both with and without exclusion of these Elective
Deferral Contributions). Under such rules as the Secretary of the Treasury shall
prescribe, the Employer may elect to include Qualified Nonelective Contributions
and Qualified Matching Contributions under this Plan in computing the Deferral
Percentage. For an Eligible Participant for whom such contributions on his
behalf for the Plan Year are zero, the percentage is zero.

 

Elective Deferral Contributions means any employer contributions made to a plan
at the election of a participant, in lieu of cash compensation, and shall
include contributions made pursuant to a salary reduction agreement or other
deferral mechanism. With-respect—to—any taxable year, a participant’s Elective
Deferral Contributions are the sum of all employer contributions made on behalf
of such participant pursuant to an election to defer under any qualified cash or
deferred arrangement described in Code Section 401(k), any salary reduction
simplified employee pension plan described in Code Section 408(k)(6), any SIMPLE
IRA plan described in Code Section 408(p), any eligible deferred compensation
plan under Code Section 457, any plan described under Code Section 501 (c)(18),
and any employer contributions made on behalf of a participant for the purchase
of an annuity contract under Code Section 403(b) pursuant to a salary reduction
agreement. Elective Deferral Contributions shall not include any deferrals
properly distributed as excess annual additions.

 

Eligible Participant means, for purposes of determining the Deferral Percentage,
any Employee who is otherwise entitled to make Elective Deferral Contributions
under the terms of the Plan for the Plan Year. Eligible Participant means, for
purposes of determining the Contribution

 

32

--------------------------------------------------------------------------------


 

Percentage, any Employee who is eligible (i) to make a Participant Contribution
or an Elective Deferral Contribution (if the Employer takes such contributions
into account in the calculation of the Contribution Percentage), or (ii) to
receive a Matching Contribution (including forfeitures) or a Qualified Matching
Contribution. If a Participant Contribution is required as a condition of
participation in the Plan, any Employee who would be a Participant in the Plan
if such Employee made such a contribution shall be treated as an Eligible
Participant on behalf of whom no Participant Contributions are made.

 

Excess Aggregate Contributions means, with respect to any Plan Year, the excess
of:

 

(1)           The aggregate Contribution Percentage Amounts taken into account
in computing the numerator of the Contribution Percentage actually made on
behalf of Highly Compensated Employees for such Plan Year, over

 

(2)           The maximum Contribution Percentage Amounts permitted by the ACP
Test (determined by hypothetically reducing contributions made on behalf of
Highly Compensated Employees in order of their Contribution Percentages
beginning with the highest of such percentages).

 

Such determination shall be made after first determining Excess Elective
Deferrals and then determining Excess Contributions.

 

Excess Contributions means, with respect to any Plan Year, the excess of:

 

(1)           The aggregate amount of employer contributions actually taken into
account in computing the Deferral Percentage of Highly Compensated Employees for
such Plan Year, over

 

(2)           The maximum amount of such contributions permitted by the ADP Test
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Employees in the order of the Deferral Percentages, beginning with
the highest of such percentages).

 

Such determination shall be made after first determining Excess Elective
Deferrals.

 

Excess Elective Deferrals means those Elective Deferral Contributions that are
includible in a Participant’s gross income under Code Section 402(g) to the
extent such Participant’s Elective Deferral Contributions for a taxable year
exceed the dollar limitation-under—such Code section. Excess Elective Deferrals
shall be treated as Annual Additions, as defined in the CONTRIBUTION LIMITATION
SECTION of this article, under the Plan, unless such amounts are distributed no
later than the first April 15 following the close of the Participant’s taxable
year.

 

Matching Contributions means employer contributions made to this or any other
defined contribution plan, or to a contract described in Code Section 403(b), on
behalf of a participant on account of a Participant Contribution made by such
participant, or on account of a participant’s Elective Deferral Contributions,
under a plan maintained by the Employer or a Controlled Group member.

 

Participant Contributions means contributions made to the plan by or on behalf
of a participant that are included in the participant’s gross income in the year
in which made and that are maintained under a separate account to which the
earnings and losses are allocated.

 

33

--------------------------------------------------------------------------------


 

Qualified Matching Contributions means Matching Contributions which are subject
to the distribution and nonforfeitability requirements under Code Section 401
(k) when made.

 

Qualified Nonelective Contributions means any employer contributions (other than
Matching Contributions) which an employee may not elect to have paid to him in
cash instead of being contributed to the plan and which are subject to the
distribution and nonforfeitability requirements under Code Section 401 (k) when
made.

 

(b)                                 Excess Elective Deferrals. A Participant may
assign to this Plan any Excess Elective Deferrals made during a taxable year of
the Participant by notifying the Plan Administrator in writing on or before the
first following March 1 of the amount of the Excess Elective Deferrals to be
assigned to the Plan. A Participant is deemed to notify the Plan Administrator
of any Excess Elective Deferrals that arise by taking into account only those
Elective Deferral Contributions made to this Plan and any other plan of the
Employer or a Controlled Group member. The Participant’s claim for Excess
Elective Deferrals shall be accompanied by the Participant’s written statement
that if such amounts are not distributed, such Excess Elective Deferrals will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred. The Excess Elective Deferrals assigned to this
Plan cannot exceed the Elective Deferral Contributions allocated under this Plan
for such taxable year.

 

Notwithstanding any other provisions of the Plan, Elective Deferral
Contributions in an amount equal to the Excess Elective Deferrals assigned to
this Plan, plus any income and minus any loss allocable thereto, shall be
distributed no later than April 15 to any Participant to whose Account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year.

 

The Excess Elective Deferrals shall be adjusted for income or loss. The income
or loss allocable to such Excess Elective Deferrals shall be equall to the
income or loss allocable to the Participant’s Elective Deferral Contributions
for the taxable year in which the excess occurred multiplied by a fraction. The
numerator of the fraction is the Excess Elective Deferrals. The denominator of
the fraction is the closing balance without regard to any income or loss
occurring during such taxable year (as of the end of such taxable year) of the
Participant’s Account resulting from Elective Deferral Contributions.

 

Any Matching Contributions which were based on the Elective
Deferral—Contributions which are distributed as Excess Elective Deferrals, plus
any income and minus any loss allocable thereto, shall be forfeited.

 

(c)                                  ADP Test. As of the end of each Plan Year
after Excess Elective Deferrals have been determined, the Plan must satisfy the
ADP Test. The ADP Test shall be satisfied using the prior year testing method,
unless the Employer has elected to use the current year testing method.

 

(1)                                  Prior Year Testing Method. The ADP for a
Plan Year for Eligible Participants who are Highly Compensated Employees for
each Plan Year and the prior year’s ADP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year must satisfy one of the
following tests:

 

34

--------------------------------------------------------------------------------


 

(i)            The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s ADP
for Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 1.25; or

 

(ii)           The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.                                   shall not exceed the prior year’s ADP for
Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 2, and

 

B.                                     the difference between such ADPs is not
more than 2.

 

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Elective Deferral Contributions, for purposes of the
foregoing tests, the prior year’s Nonhighly Compensated Employees’ ADP shall be
3 percent, unless the Employer has elected to use the Plan Year’s ADP for these
Eligible Participants.

 

(2)           Current Year Testing Method. The ADP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ADP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

(i)            The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

(ii)           The ADP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.                                   shall not exceed the ADP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 2, and

 

B.                                     the difference between such ADP’s is not
more than 2.

 

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the conditions specified in Internal Revenue Service Notice 98-1 (or superseding
guidance) for changing from the current year testing method.

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

35

--------------------------------------------------------------------------------


 

The Deferral Percentage for any Eligible Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if treated as Elective Deferral Contributions for
purposes of the ADP Test) allocated to his account under two or more
arrangements described in Code Section 401(k) that are maintained by the
Employer or a Controlled Group member shall be determined as if such Elective
Deferral Contributions (and, if applicable, such Qualified Nonelective
Contributions or Qualified Matching Contributions, or both) were made under a
single arrangement. If a Highly Compensated Employee participates in two or more
cash or deferred arrangements that have different plan years, all cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single arrangement. The foregoing notwithstanding, certain plans
shall be treated as separate if mandatorlly disaggregated under the regulations
of Code Section 401(k).

 

In the event this Plan satisfies the requirements of Code Section 401(k), 401
(a) (4), or 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Deferral Percentage of Employees as if all such plans were a single plan. Any
adjustments to the Nonhighly Compensated Employee ADP for the prior year shall
be made in accordance with Internal Revenue Service Notice 98-1 (or superseding
guidance), unless the Employer has elected to use the current year testing
method. Plans may be aggregated in order to satisfy Code Section 401(k) only if
they have the same plan year and use the same testing method for the ADP Test.

 

For purposes of the ADP Test, Elective Deferral Contributions, Qualified
Nonelective Contributions, and Qualified Matching Contributions must be made
before the end of the 12-month period immediately following the Plan Year to
which the contributions relate.

 

The Employer shall maintain records sufficient to demonstrate satisfaction of
the ADP Test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.

 

If the Plan Administrator should determine during the Plan Year that the ADP
Test is not being met, the Plan Administrator may limit the amount of future
Elective Deferral Contributions of the Highly Compensated Employees.

 

Notwithstanding any other provisions of this Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than the last day of each Plan Year to Participants to whose Accounts such
Excess Contributions were allocated for the preceding Plan Year. Excess
Contributions are allocated to the Highly Compensated Employees with the largest
amounts of employer contributions taken into account in calculating the ADP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such employer contributions and continuing
in descending order until all of the Excess Contributions have been allocated.
for purposes of the preceding sentence, the “largest amount” is determined after
distribution of any Excess Contributions. If such excess amounts are distributed
more than 2 1/2 months after the last day of the Plan Year in which such excess
amounts arose, a 10 percent excise tax shall be imposed on the employer
maintaining the plan with respect to such amounts.

 

36

--------------------------------------------------------------------------------


 

Excess Contributions shall be treated as Annual Additions, as defined in the
CONTRIBUTION LIMITATION SECTION of this article.

 

The Excess Contributions shall be adjusted for income or loss. The income or
loss allocable to such Excess Contributions allocated to each Participant shall
be equal to the income or loss allocable to the Participant’s Elective Deferral
Contributions (and, if applicable, Qualified Nonelective Contributions or
Qualified Matching Contributions, or both) for the Plan Year in which the excess
occurred multiplied by a fraction. The numerator of the fraction is the Excess
Contributions. The denominator of the fraction is the closing balance without
regard to any income or loss occurring during such Plan Year (as of the end of
such Plan Year) of the Participant’s Account resulting from Elective Deferral
Contributions (and Qualified Nonelective Contributions or Qualified Matching
Contributions, or both, if such contributions are included in the ADP Test).

 

Excess Contributions allocated to a Participant shall be distributed from the
Participant’s Account resulting from Elective Deferral Contributions. If such
Excess Contributions exceed the balance in the Participant’s Account resulting
from Elective Deferral Contributions, the balance shall be distributed from the
Participant’s Account resulting from Qualified Matching Contributions (if
applicable) and Qualified Nonelective Contributions, respectively.

 

Any Matching Contributions which were based on the Elective Deferral
Contributions which are distributed as Excess Contributions, plus any income and
minus any loss allocable thereto, shall be forfeited.

 

(d)                                 ACP Test. As of the end of each Plan Year,
the Plan must satisfy the ACP Test. The ACP Test shall be satisfied using the
prior year testing method, unless the Employer has elected to use the current
year testing method.

 

(1)                                  Prior Year Testing Method. The ACP for a
Plan Year for Eligible Participants who are Highly Compensated Employees for
each Plan Year and the prior year’s ACP for Eligible Participants who were
Nonhighly Compensated Employees for the prior Plan Year must satisfy one of the
following tests:

 

(i)            The ACP for the Plan Year for Eligible Participants who are
Highly Compensated Employees for the Plan Yearshall not—exceed the prior year’s
ACP for Eligible Participants who were Nonhighly Compensated Employees for the
prior Plan 1’aar multiplied by 1.25; or

 

(ii)           The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.                                   shall not exceed the prior year’s ACP for
Eligible Participants who were Nonhighly Compensated Employees for the prior
Plan Year multiplied by 2. and

 

B.                                     the difference between such ACPs is not
more than 2.

 

If this is not a successor plan, for the first Plan Year the Plan permits any
Participant to make Participant Contributions, provides for Matching
Contributions, or both, for purposes

 

37

--------------------------------------------------------------------------------


 

of the foregoing tests, the prior year’s Nonhighly Compensated Employees’ ACP
shall be 3 percent, unless the Employer has elected to use the Plan Year’s ACP
for these Eligible Participants.

 

(2)           Current Year Testing Method. The ACP for a Plan Year for Eligible
Participants who are Highly Compensated Employees for each Plan Year and the ACP
for Eligible Participants who are Nonhighly Compensated Employees for the Plan
Year must satisfy one of the following tests:

 

(i)            The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 1.25; or

 

(ii)           The ACP for a Plan Year for Eligible Participants who are Highly
Compensated Employees for the Plan Year:

 

A.                                   shall not exceed the ACP for Eligible
Participants who are Nonhighly Compensated Employees for the Plan Year
multiplied by 2, and

 

B.                                     the difference between such ACPs is not
more than 2.

 

If the Employer has elected to use the current year testing method, that
election cannot be changed unless (i) the Plan has been using the current year
testing method for the preceding five Plan Years, or if less, the number of Plan
Years the Plan has been in existence; or (ii) the Plan otherwise meets one of
the conditions specified in Internal Revenue Service Notice 98-1 (or superseding
guidance) for changing from the current year testing method.

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

Multiple Use. If one or more Highly Compensated Employees participate in both a
cash or deferred arrangement and a plan subject to the ACP Test maintained by
the Employer or a Controlled Group member, and the sum of the ADP and ACP of
those Highly Compensated Employees subject to either or both tests exceeds the
Aggregate Limit, then the Contribution Percentage of those Highly Compensated
Employees who also participate in a cash or deferred arrangement will be reduced
in the manner described below for allocating Excess Aggregate Contributions so
that the limit is not exceeded. The amount by which each Highly Compensated
Employee’s Contribution Percentage is reduced shall be treated as an Excess
Aggregate Contribution. The ADP and ACP of the Highly Compensated Employees are
determined after any corrections required to meet the ADP Test and ACP Test and
are deemed to be the maximum permitted under such tests for the Plan Year.
Multiple use does not occur if either the ADP or ACP of the Highly Compensated
Employees does not exceed 1.25 multiplied by the ADP and ACP, respectively, of
the Nonhighly Compensated Employees.

 

38

--------------------------------------------------------------------------------


 

The Contribution Percentage for any Eligible Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to his account under two or more plans described in
Code Section 401(a) or arrangements described in Code Section 401(k) that are
maintained by the Employer or a Controlled Group member shall be determined as
if the total of such Contribution Percentage Amounts was made under each plan.
If a Highly Compensated Employee participates in two or more cash or deferred
arrangements that have different plan years, all cash or deferred arrangements
ending with or within the same calendar year shall be treated as a single
arrangement. The foregoing notwithstanding, certain plans shall be treated as
separate if mandatorily disaggregated under the regulations of Code
Section 401(m).

 

In the event this Plan satisfies the requirements of Code Section 401(m),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code sections only if
aggregated with this Plan, then this section shall be applied by determining the
Contribution Percentage of Employees as if all such plans were a single plan.
Any adjustments to the Nonhighly Compensated Employee RCP for the prior year
shall be made in accordance with Internal Revenue Service Notice 98-1 (or
superseding guidance), unless the Employer has elected to use the current year
testing method. Plans may be aggregated in order to satisfy Code Section 401 (m)
only if they have the same plan year and use the same testing method for the ACP
Test.

 

For purposes of the ACP Test, Participant Contributions are considered to have
been made in the Plan Year in which contributed to the Plan. Matching
Contributions and Qualified Nonelective Contributions will be considered to have
been made for a Plan Year if made no later than the end of the 12-month period
beginning on the day after the close of the Plan Year.

 

The Employer shall maintain records. sufficient to demonstrate satisfaction of
the ACP Test and the amount of Qualified Nonelective Contributions or Qualified
Matching Contributions, or both, used in such test.

 

Notwithstanding any other provisions of this Plan, Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited, if not vested, or distributed, if vested, no later than the last day
of each Plan Year to Participants to whose Accounts such Excess Aggregate
Contributions were allocated for the preceding Plan Year. Excess Aggregate
Contributions are allocated to the Highly Compensated Employees with the largest
Contribution Percentage Amounts taken into account in calculating the ACP Test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such Contribution Percentage Amounts and
continuing in descending order until all of the Excess Aggregate Contributions
have been allocated. For purposes of the preceding sentence, the “largest
amount” is determined after distribution of any Excess Aggregate Contributions.
If such Excess Aggregate Contributions are distributed more than 2 1/2 months
after the last day of the Plan Year in which such excess amounts arose, a 10
percent excise tax shall be imposed on the employer maintaining the plan with
respect to such amounts.

 

Excess Aggregate Contributions shall be treated as Annual Additions, as defined
in the CONTRIBUTION LIMITATION SECTION of this article.

 

39

--------------------------------------------------------------------------------


 

The Excess Aggregate Contributions shall be adjusted for income or loss. The
income or loss allocable to such Excess Aggregate Contributions allocated to
each Participant shall be equal to the income or loss allocable to the
Participant’s Contribution Percentage Amounts for the Plan Year in which the
excess occurred multiplied by a fraction. The numerator of the fraction is the
Excess Aggregate Contributions. The denominator of the fraction is the closing
balance without regard to any income or loss occurring during such Plan Year (as
of the end of such Plan Year) of the Participant’s Account resulting from
Contribution Percentage Amounts.

 

Excess Aggregate Contributions allocated to a Participant shall be distributed
from the Participant’s Account resulting from Participant Contributions that are
not required as a condition of employment or participation or for obtaining
additional benefits from Employer Contributions. If such Excess Aggregate
Contributions exceed the balance in the Participant’s Account resulting from
such Participant’s Contributions, the balance shall be forfeited, if not vested,
or distributed, if vested, on a pro-rata basis from the Participant’s Account
resulting from Contribution Percentage Amounts.

 

(e)                                  Employer Elections. The Employer has not
made an election to use the current year testing method.

 

40

--------------------------------------------------------------------------------


 

ARTICLE IV

 

INVESTMENT OF CONTRIBUTIONS

 

SECTION 4.01—INVESTMENT AND TIMING OF CONTRIBUTIONS.

 

The handling of Contributions is governed by the provisions of the Trust
Agreement, the Annuity Contract, and any other funding arrangement in which the
Plan Fund is or may be held or invested. To the extent permitted by the Trust
Agreement, Annuity Contract, or other funding arrangement, the parties named
below shall direct the Contributions to the guaranteed benefit policy portion of
the Annuity Contract, any of the investment options available under the Annuity
Contract, or any of the investment vehicles available under the Trust Agreement
and may request the transfer of amounts resulting from those Contributions
between such investment options and investment vehicles or the transfer of
amounts between the guaranteed benefit policy portion of the Annuity Contract
and such investment options and investment vehicles. A Participant may not
direct the Trustee or Insurer to invest the Participant’s Account in
collectibles. Collectibles mean any work of art, rug or antique, metal or gem,
stamp or coin, alcoholic beverage, or other tangible personal property specified
by the Secretary of the Treasury. However, for tax years beginning after
December 31, 1997, certain coins and bullion as provided in Code
Section 408(m)(3) shall not be considered collectibles. To the extent that a
Participant who has investment direction fails to give timely direction, the
Primary Employer shall direct the investment of his Account, If the Primary
Employer has investment direction, such Account shall be invested ratably in the
guaranteed benefit policy portion of the Annuity Contract, the investment
options available under the Annuity Contract, or the investment vehicles
available under the Trust Agreement in the same manner as the Accounts of all
other Participants who do not direct their investments. The Primary Employer
shall have investment direction for amounts which have not been allocated to
Participants. To the extent an investment is no longer available, the Primary
Employer may require that amounts currently held in such investment be
reinvested in other investments.

 

At least annually, the Named Fiduciary, shall review all pertinent Employee
information and Plan data in order to establish the funding policy of the Plan
and to determine appropriate methods of carrying out the Plan’s objectives. The
Named Fiduciary shall inform the Trustee and any Investment Manager of the
Plan’s short-term and long-term financial needs so the investment policy can be
coordinated with the Plan’s financial requirements.

 

(a)                                  Employer Contributions other than Elective
Deferral Contributions: The Particpant shall direct the investment of such
Employer Contributions and transfer of amounts resulting from those
Contributions.

 

(b)                                 Elective Deferral Contributions: The
Participant shall direct the investment of Elective Deferral Contributions and
transfer of amounts resulting from those Contributions.

 

(c)                                  Rollover Contributions: The Participant
shall direct the investment of Rollover Contributions and transfer of amounts
resulting from those Contributions.

 

However, the Named Fiduciary may delegate to the Investment Manager investment
discretion for Contributions and amounts which are not subject to Participant
direction.

 

41

--------------------------------------------------------------------------------


 

The Employer shall pay to the Insurer or Trustee, as applicable, the Elective
Deferral Contributions and Qualified Nonelective Contributions for each Plan
Year not later than the end of the 12-month period immediately following the
Plan Year for which they are deemed to be paid.

 

All Contributions are forwarded by the Employer to the Trustee to be deposited
in the Trust Fund or to the Insurer to be deposited under the Annuity Contract,
as applicable. Contributions that are accumulated through payroll deduction
shall be paid to the Trustee or Insurer, as applicable, by the earlier of (i)
the date the Contributions can reasonably be segregated from the Employer’s
assets, or (ii) the 15th business day of the month following the month in which
the Contributions would otherwise have been paid in cash to the Participant.

 

42

--------------------------------------------------------------------------------


 

ARTICLE V

 

BENEFITS

 

SECTION 5.01—RETIREMENT BENEFITS.

 

On a Participant’s Retirement Date, his Vested Account shall be distributed to
him according to the distribution of benefits provisions of Article VI and the
provisions of the SMALL AMOUNTS SECTION of Article X.

 

SECTION 5.02—DEATH BENEFITS.

 

If a Participant dies before his Annuity Starting Date, his Vested Account shall
be distributed according to the distribution of benefits provisions of
Article VI and the provisions of the SMALL AMOUNTS SECTION of Article X.

 

SECTION 5.03—VESTED BENEFITS.

 

If an Inactive Participant’s Vested Account is not payable under the SMALL
AMOUNTS SECTION of Article X, he may elect, but is not required, to receive a
distribution of his Vested Account after he ceases to be an Employee. The
Participant’s election shall be subject to his spouse’s consent as provided in
the ELECTION PROCEDURES SECTION of Article VI. A distribution under this
paragraph shall be a retirement benefit and shall be distributed to the
Participant according to the distribution of benefits provisions of Article VI.

 

A Participant may not elect to receive a distribution under the provisions of
this section after he again becomes an Employee until he subsequently ceases to
be an Employee and meets the requirements of this section.

 

If an Inactive Participant does not receive an earlier distribution, upon his
Retirement Date or death, his Vested Account shall be distributed according to
the provisions of the RETIREMENT BENEFITS SECTION or the DEATH BENEFITS
SECTION of Article V.

 

The Nonvested Account of an Inactive Participant who has ceased to be an
Employee shall remain a part of his Account until it becomes a Forfeiture.
However, if he again becomes an Employee so that his Vesting Percentage can
increase, the Nonvested Account may become a part of his Vested Account.

 

SECTION 5.04—WHEN BENEFITS START.

 

(a)                                  Unless otherwise elected, benefits shall
begin before the 60th day following the close of the Plan Year in which the
latest date below occurs:

 

(1)                                  The date the Participant attains age 65 (or
Normal Retirement Age, if earlier).

 

(2)                                  The 10th anniversary of the Participant’s
Entry Date.

 

43

--------------------------------------------------------------------------------


 

(3)                                  The date the Participant ceases to be an
Employee.

 

Notwithstanding the foregoing, the failure of a Participant and spouse to
consent to a distribution while a benefit is immediately distributable, within
the meaning of the ELECTION PROCEDURES SECTION of Article VI, shall be deemed to
be an election to defer the start of benefits sufficient to satisfy this
section.

 

The Participant may elect to have his benefits begin after the latest date for
beginning benefits described above, subject to the following provisions of this
section. The Participant shall make the election in writing. Such election must
be made before his Normal Retirement Date or the date he ceases to be an
Employee, if later. The election must describe the form of distribution and the
date benefits will begin. The Participant shall not elect a date for beginning
benefits or a form of distribution that would result in a benefit payable when
he dies which would be more than incidental within the meaning of governmental
regulations.

 

Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant’s Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.

 

(b)                                 The Participant’s Vested Account which
results from Elective Deferral Contributions and Qualified Nonelective
Contributions may not be distributed to a Participant or to his Beneficiary (or
Beneficiaries) in accordance with the Participant’s or Beneficiary’s (or
Beneficiaries’) election, earlier than separation from service, death, or
disability. Such amount may also be distributed upon:

 

(1)

 

Termination of the Plan, as permitted in Article VIII.

 

 

 

(2)

 

The disposition by the Employer, if the Employer is a corporation, to an
unrelated corporation of substantially all of the assets, within the meaning of
Code Section 409(d)(2), used in a trade or business of the Employer if the
Employer continues to maintain the Plan after the disposition, but only with
respect to Employees who continue employment with the corporation acquiring such
assets.

 

 

 

(3)

 

The disposition by the Employer, if the Employer is a corporation, to an
unrelated entity of the Employer’s interest in a subsidiary, within the meaning
of Code Section 409(d)(3), if the Employer continues to maintain the Plan, but
only with respect to Employees who continue employment with such subsidiary.

 

 

 

(4)

 

The attainment of age 59 1/2 as permitted in the WITHDRAWAL BENEFITS SECTION of
this article.

 

 

 

(5)

 

The hardship of the Participant as permitted in the WITHDRAWAL BENEFITS
SECTION of this article.

 

All distributions that may be made pursuant to one or more of the foregoing
distributable events will be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefit provisions of
Article VI. In addition, distributions that are triggered by (1),

 

44

--------------------------------------------------------------------------------


 

(2) and (3) above must be made in a lump sum. A lump sum shall include a
distribution of an annuity contract.

 

SECTION 5.05—WITHDRAWAL BENEFITS.

 

A Participant who has attained age 59 1 /2 may withdraw any part of his Vested
Account which results from the following Contributions:

 

Elective Deferral Contributions Matching Contributions

 

Qualified Nonelective Contributions Discretionary Contributions Rollover
Contributions

 

A Participant may make only two such withdrawals in any 12-month period.

 

A Participant may withdraw any part of his Vested Account which results from the
following Contributions:

 

Elective Deferral Contributions Matching Contributions Discretionary
Contributions Rollover Contributions

 

In the event of hardship due to an immediate and heavy financial need.
Withdrawals from the Participant’s Account resulting from Elective Deferral
Contributions shall be limited to the amount of the Participant’s Elective
Deferral Contributions. Immediate and heavy financial need shall be limited to:
(i) expenses incurred or necessary for medical care, described in Code
Section 213(d), of the Participant, the Participant’s spouse, or any dependents
of the Participant (as defined in Code Section 152); (ii) purchase (excluding
mortgage payments) of a principal residence for the Participant; (iii) payment
of tuition, related educational fees, and room and board expenses, for the next
12 months of post-secondary education for the Participant, his spouse, children,
or dependents; (iv) the need to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage of the Participant’s
principal residence; or (v) any other distribution which is deemed by the
Commissioner of Internal Revenue to be made on account of immediate and heavy
financial need as provided in Treasury regulations.

 

No withdrawal shall be allowed which is not necessary to satisfy such immediate
and heavy financial need. Such withdrawal shall be deemed necessary only if all
of the following requirements are met: (i) the distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution); (ii) the Participant
has obtained all distributions, other than hardship distributions, and all
nontaxable loans currently available under all plans maintained by the Employer;
(iii) the Plan, and all other plans maintained by the Employer, provide that the
Participant’s elective contributions and participant contributions will be
suspended for at least 12 months after receipt of the hardship distribution; and
(iv) the Plan, and all other plans maintained by the Employer, provide that the
Participant may not make elective contributions for the Participant’s taxable
year immediately following the taxable year of the hardship distribution in
excess of the applicable limit under Code Section 402(g) for such next taxable
year less the amount of such Participant’s elective contributions for the
taxable year of the hardship distribution. The Plan

 

45

--------------------------------------------------------------------------------


 

will suspend elective contributions and participant contributions for 12 months
and limit elective deferrals as provided in the preceding sentence. A
Participant shall not cease to be an Eligible Participant, as defined in the
EXCESS AMOUNTS SECTION of Article III, merely because his elective contributions
or participant contributions are suspended.

 

A request for withdrawal shall be made in such manner and in accordance with
such rules as the Employer will prescribe for this purpose (including by means
of voice response or other electronic means under circumstances the Employer
permits). Withdrawals shall be a retirement benefit and shall be distributed to
the Participant according to the distribution of benefits provisions of
Article VI. A forfeiture shall not occur solely as a result of a withdrawal.

 

SECTION 5.06—LOANS TO PARTICIPANTS.

 

Loans shall be made available to all Participants on a reasonably equivalent
basis. For purposes of this section, and unless otherwise specified, Participant
means any Participant or Beneficiary who is a party-in-interest as defined in
ERISA. Loans shall not be made to Highly Compensated Employees in an amount
greater than the amount made available to other Participants.

 

No loans will be made to any shareholder-employee or Owner-employee. For
purposes of this requirement, a shareholder-employee means an employee or
officer of an electing small business (Subchapter S) corporation who owns (or is
considered as owning within the meaning of Code Section 318(a)(1)), on any day
during the taxable year of such corporation, more than 5 percent of the
outstanding stock of the corporation.

 

A loan to a Participant shall be a Participant-directed investment of his
Account. The loan is a Trust Fund investment but no Account other than the
borrowing Participant’s Account shall share in the interest paid on the loan or
bear any expense or loss incurred because of the loan.

 

The number of outstanding loans shall be limited to one. No more than one loan
shall be approved for any Participant in any 1 2-month period. The minimum
amount of any loan shall be $1,000.

 

Loans must be adequately secured and bear a reasonable rate of interest.

 

The amount of the loan shall not exceed the maximum amount that may be treated
as a loan under Code Section 72(p) (rather than a distribution) to the
Participant and shall be equal to the lesser of (a) or (b) below:

 

(a)                                  $50,000, reduced by the highest outstanding
loan balance of loans during the one-year period ending on the day before the
new loan is made.

 

(b)                                 The greater of (1) or (2), reduced by (3)
below:

 

(1)                                  One-half of the Participant’s Vested
Account.

 

(2)                                  $10,000.

 

(3)                                  Any outstanding loan balance on the date
the new loan is made.

 

46

--------------------------------------------------------------------------------


 

For purposes of this maximum, a Participant’s Vested Account does not include
any accumulated deductible employee contributions, as defined in Code
Section 72(o)(5)(B), and all qualified employer plans, as defined in Code
Section 72(p)(4), of the Employer and any Controlled Group member shall be
treated as one plan.

 

The foregoing notwithstanding, the amount of such loan shall not exceed 50
percent of the amount of the Participant’s Vested Account. For purposes of this
maximum, a Participant’s Vested Account does not include any accumulated
deductible employee contributions, as defined in Code Section 72(o)(5)(B). No
collateral other than a portion of the Participant’s Vested Account (as limited
above) shall be accepted. The Loan Administrator shall determine if the
collateral is adequate for the amount of the loan requested.

 

A Participant must obtain the consent of his spouse, if any, to the use of the
Vested Account as security for the loan. Spousal consent shall be obtained no
earlier than the beginning of the 90-day period that ends on the date on which
the loan to be so secured is made. The consent must be in writing, must
acknowledge the effect of the loan, and must be witnessed by a plan
representative or a notary public. Such consent shall thereafter be binding with
respect to the consenting spouse or any subsequent spouse with respect to that
loan. A new consent shall be required if the Vested Account is used for
collateral upon renegotiation, extension, renewal, or other revision of the
loan. No consent shall be required if subparagraph (d) of the ELECTION
PROCEDURES SECTION of Article VI applies.

 

If a valid spousal consent has been obtained in accordance with the above, or
spousal consent is not required, then, notwithstanding any other provision of
this Plan, the portion of the Participant’s Vested Account used as a security
interest held by the Plan by reason of a loan outstanding to the Participant
shall be taken into account for purposes of determining the amount of the Vested
Account payable at the time of the death or distribution, but only if the
reduction is used as repayment of the loan. If spousal consent is required and
less than 100 percent of the Participant’s Vested Account (determined without
regard to the preceding sentence) is payable to the surviving spouse, then the
Vested Account shall be adjusted by first reducing the Vested Account by the
amount of the security used as repayment of the loan, and then determining the
benefit payable to the surviving spouse.

 

Each loan shall bear a reasonable fixed rate of interest to be determined by the
Loan Administrator. In determining the interest rate, the Loan Administrator
shall take into consideration fixed interest rates currently being charged by
commercial lenders for loans of comparable risk on similar terms and for similar
durations, so that the interest will provide for a return commensurate with
rates currently charged by commercial lenders for loans made under similar
circumstances. The Loan Administrator shall not discriminate among Participants
in the matter of interest rates; butloans granted at different times may bear
different interest rates in accordance with the current appropriate standards.

 

The loan shall by its terms require that repayment (principal and interest) be
amortized in level payments, not less frequently than quarterly, over a period
not extending beyond five years from the date of the loan. If the loan is used
to acquire a dwelling unit, which within a reasonable time (determined at the
time the loan is made) will be used as the principal residence of the
Participant, the repayment period may extend beyond five years from the date of
the loan. The period of repayment for any loan shall be arrived at by mutual
agreement between the Loan Administrator and the Participant and if the loan is
for a principal residence, shall not be made for a period longer than the
repayment period consistent with commercial practices.

 

47

--------------------------------------------------------------------------------


 

The Participant shall make an application for a loan in such manner and in
accordance with such rules as the Employer shall prescribe for this purpose
(including by means of voice response or other electronic means under
circumstances the Employer permits). The application must specify the amount and
duration requested.

 

Information contained in the application for the loan concerning the income,
liabilities, and assets of the Participant will be evaluated to determine
whether there is a reasonable expectation that the Participant will be able to
satisfy payments on the loan as due. Additionally, the Loan Administrator will
pursue any appropriate further investigations concerning the creditworthiness
and credit history of the Participant to determine whether a loan should be
approved.

 

Each loan shall be fully documented in the form of a promissory note signed by
the Participant for the face amount of the loan, together with interest
determined as specified above.

 

There will be an assignment of collateral to the Plan executed at the time the
loan is made.

 

In those cases where repayment through payroll deduction is available,
installments are so payable, and a payroll deduction agreement shall be executed
by the Participant at the time the loan is made. Loan repayments that are
accumulated through payroll deduction shall be paid to the Trustee by the
earlier of (i) the date the loan repayments can reasonably be segregated from
the Employer’s assets, or (ii) the 15th business day of the month following the
month in which such amounts would otherwise have been paid in cash to the
Participant.

 

Where payroll deduction is not available, payments in cash are to be timely
made. Any payment that is not by payroll deduction shall be made payable to the
Employer or the Trustee, as specified in the promissory note, and delivered to
the Loan Administrator, including prepayments, service fees and penalties, if
any, and other amounts due under the note. The Loan Administrator shall deposit
such amounts into the Plan as soon as administratively practicable after they
are received, but in no event later than the 15th business day of the month
after they are received.

 

The promissory note may provide for reasonable fate payment penalties and
service fees. Any penalties or service fees shall be applied to all Participants
in a nondiscriminatory manner. If the promissory note so provides, such amounts
may be assessed and collected from the Account of the Participant as part of the
loan balance.

 

Each loan may be paid prior to maturity, in part or in full, without penalty or
service fee, except as may be set out in the promissory note.

 

The Plan shall suspend loan payments for a period not exceeding one year during
which an approved unpaid leave of absence occurs other than a military leave of
absence. The Loan Administrator shall provide the Participant a written
explanation of the effect of the suspension of payments upon his loan.

 

If a Participant separates from service (or takes a leave of absence) from the
Employer because of service in the military and does not receive a distribution
of his Vested Account, the Plan shall suspend loan payments until the
Participant’s completion of military service or until the Participant’s fifth
anniversary ‘of commencement of military service, if earlier, as permitted under
Code Section 414(u). The Loan Administrator shall provide the Participant a
written explanation of the effect of his military service upon his loan.

 

48

--------------------------------------------------------------------------------


 

If any payment of principal and interest, or any portion thereof, remains unpaid
for more than 90 days after due, the loan shall be in default. For purposes of
Code Section 72(p), the Participant shall then be treated as having received a
deemed distribution regardless of whether or not a distributable event has
occurred.

 

Upon default, the Plan has the right to pursue any remedy available by law to
satisfy the amount due, along with accrued interest, including the right to
enforce its claim against the security pledged and execute upon the collateral
as allowed by law. The entire principal balance whether or not otherwise then
due, along with accrued interest, shall become immediately due and payable
without demand or notice, and subject to collection or satisfaction by any
lawful means, including specifically, but not limited to, the right to enforce
the claim against the security pledged and to execute upon the collateral as
allowed by law.

 

In the event of default, foreclosure on the note and attachment of security or
use of amounts pledged to satisfy the amount then due shall not occur until a
distributable event occurs in accordance with the Plan, and shall not occur to
an extent greater than the amount then available upon any distributable event
which has occurred under the Plan.

 

All reasonable costs and expenses, including but not limited to attorney’s fees,
incurred by the Plan in connection with any default or in any proceeding to
enforce any provision of a promissory note or instrument by which a promissory
note for a Participant loan is secured, shall be assessed and collected from the
Account of the Participant as part of the loan balance.

 

If payroll deduction is being utilized, in the event that a Participant’s
available payroll deduction amounts in any given month are insufficient to
satisfy the total amount due, there will be an increase in the amount taken
subsequently, sufficient to make up the amount that is then due. If any amount
remains past due more than 90 days, the entire principal amount, whether or not
otherwise then due, along with interest then accrued, shall become due and
payable, as above.

 

If no distributable event has occurred under the Plan at the time that the
Participant’s Vested Account would otherwise be used under this provision to pay
any amount due under the outstanding loan, this will not occur until the time,
or in excess of the extent to which, a distributable event occurs under the
Plan. An outstanding loan will become due and payable in full 60 days after a
Participant ceases to be an Employee and a party-in-interest as defined in ERISA
or after complete termination of the Plan.

 

SECTION 5.07—DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.

 

The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.

 

Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.

 

49

--------------------------------------------------------------------------------


 

The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X if the value of the benefit does not
exceed $5,000 ($3,500 for Plan Years beginning before August 6, 1997).

 

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and the Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual’s address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered into
before January 1, 1985, irrespective of whether it satisfies all the
requirements described in Code Section 414(p).

 

If any portion of the Participant’s Vested Account is payable during the period
the Plan Administrator is making its determination of the qualified status of
the domestic relations order, a separate accounting shall be made of the amount
payable. If the Plan Administrator determines the order is a qualified domestic
relations order within 18 months of the date amounts are first payable following
receipt of the order, the payable amounts shall be distributed in accordance
with the order. If the Plan Administrator does not make its determination of the
qualified status of the order within the 18-month determination period, the
payable amounts shall be distributed in the manner the Plan would distribute if
the order did not exist and the order shall apply prospectively if the Plan
Administrator later determines the order is a qualified domestic relations
order.

 

The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).

 

50

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DISTRIBUTION OF BENEFITS

 

SECTION 6.01—AUTOMATIC FORMS OF DISTRIBUTION.

 

Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:

 

(a)                                  Retirement Benefits. The automatic form of
retirement benefit for a Participant who does not die before his Annuity
Starting Date shall be:

 

(1)                                  The Qualified Joint and Survivor Annuity
for a Participant who has a spouse.

 

(2)                                  The Normal Form for a Participant who does
not have a spouse.

 

(b)                                 Death Benefits. The automatic form of death
benefit for a Participant who dies before his Annuity Starting Date shall be:

 

(1)                                  A Qualified Preretirement Survivor Annuity
for a Participant who has a spouse to whom he has been continuously married
throughout the one-year period ending on the date of his death. The spouse may
elect to start receiving the death benefit on any first day of the month on or
after the Participant dies and by the date the Participant would have been age
701/2. If the spouse dies before benefits start, the Participant’s Vested
Account, determined as of the date of the spouse’s death, shall be paid to the
spouse’s Beneficiary.

 

(2)                                  A single-sum payment to the Participant’s
Beneficiary for a Participant who does not have a spouse who is entitled to a
Qualified Preretirement Survivor Annuity.

 

Before a death benefit will be paid on account of the death of a Participant who
does not have a spouse who is entitled to a Qualified Preretirement Survivor
Annuity, it must be established to the satisfaction of a plan representative
that the Participant does not have such a spouse.

 

SECTION 6.02—OPTIONAL FORMS OF DISTRIBUTION.

 

(a)                                  Retirement Benefits. The optional forms of
retirement benefit shall be the following: (i) a straight life annuity; (ii)
single life annuities with certain periods of 5, 10 or 15 years; (iii) a single
life annuity with installment refund; (iv) survivorship life annuities with
installment refund and survivorship percentages of 50%, 66 2/3% or 100%; (v)
fixed period annuities for any period of whole months which is not less than 60
and does not exceed the Life Expectancy, as defined in Article VII, of the
Participant where the Life Expectancy is not recalculated; and (vi) a full
flexibility option. A single sum payment is also available.

 

The full flexibility option is an optional form of benefit under which the
Participant receives a distribution each calendar year, beginning with the
calendar year in which his Annuity Starting Date occurs. The Participant may
elect the amount to be distributed each year (not less than

 

51

--------------------------------------------------------------------------------


 

$1,000). The amount payable in his first Distribution Calendar Year, as defined
in Article VII, must satisfy the minimum distribution requirements of
Article VII for such year. Distributions for later Distribution Calendar Years,
as defined in Article VII, must satisfy the minimum distribution requirements of
Article VII for such years. If the Participant’s Annuity Starting Date does not
occur until his second Distribution Calendar Year, as defined in Article VII,
the amount payable for such year must satisfy the minimum distribution
requirements of Article VII for both the first and second Distribution Calendar
Years, as defined in Article VII.

 

If the Plan is amended to eliminate or restrict an optional form of distribution
and the Plan provides a single sum distribution form that is otherwise identical
to the optional form of distribution eliminated or restricted, the amendment
shall not apply to any distribution with an Annuity Starting Date earlier than
the first day of the second Plan Year following the Plan Year in which the
amendment is adopted.

 

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

 

Any annuity contract distributed shall be nontransferable. The terms of any
annuity contract purchased and distributed by the Plan to a Participant or
spouse shall comply with the requirements of this Plan.

 

(b)                                 Death Benefits. The optional forms of death
benefit are a single-sum payment and any annuity that is an optional form of
retirement benefit. However, the full flexibility option shall not be available
if the Beneficiary is not the spouse of the deceased Participant.

 

Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.

 

SECTION 6.03—ELECTION PROCEDURES.

 

The Participant, Beneficiary, or spouse shall make any election under this
section in writing. The Plan Administrator may require such individual to
complete and sign any necessary documents as to the provisions to be made. Any
election permitted under (a) and (b) below shall be subject to the qualified
election provisions of (c) below.

 

(a)                                  Retirement Benefits. A Participant may
elect his Beneficiary or Contingent Annuitant and soay elect to have retirement
benefits distributed under any of the optional forms of retirement benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.

 

(b)                                 Death Benefits. A Participant may elect his
Beneficiary and may elect to have death benefits distributed under any of the
optional forms of death benefit available in the OPTIONAL FORMS OF DISTRIBUTION
SECTION of this article.

 

If the Participant has not elected an optional form of distribution for the
death benefit payable to his Beneficiary, the Beneficiary may, for his own
benefit, elect the form of distribution, in like manner as a Participant.

 

52

--------------------------------------------------------------------------------


 

The Participant may waive the Qualified Preretirement Survivor Annuity by naming
someone other than his spouse as Beneficiary.

 

In lieu of the Qualified Preretirement Survivor Annuity described in the
AUTOMATIC FORMS OF DISTRIBUTION SECTION of this article, the spouse may, for his
own benefit, waive the Qualified Preretirement Survivor Annuity by electing to
have the benefit distributed under any of the optional forms of death benefit
available in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.

 

(c)                                  Qualified Election.  The Participant,
Beneficiary or spouse may make an election at any time during the election
period. The Participant, Beneficiary, or spouse may revoke the election made (or
make a new election) at any time and any number of times during the election
period. An election is effective only if it meets the consent requirements
below.

 

(1)                                  Election Period for Retirement Benefits.
The election period as to retirement benefits is the 90-day period ending on the
Annuity Starting Date. An election to waive the Qualified Joint and Survivor
Annuity may not be made before the date the Participant is provided with the
notice of the ability to waive the Qualified Joint and Survivor Annuity. If the
Participant elects a full flexibility option, he may revoke his election at any
time before his first Distribution Calendar Year, as defined in Article VII.
When he elects to have benefits begin again, he shall have a new Annuity
Starting Date. His election period for this election is the 90-day period ending
on the Annuity Starting Date for the optional form of retirement benefit
elected.

 

(2)                                  Election Period for Death Benefits. A
Participant may make an election as to death benefits at any time before he
dies. The spouse’s election period begins on the date the Participant dies and
ends on the date benefits begin. The Beneficiary’s election period begins on the
date the Participant dies and ends on the date benefits begin.

 

An election to waive the Qualified Preretirement Survivor Annuity may not be
made by the Participant before the date he is provided with the notice of the
ability to waive the Qualified Preretirement Survivor Annuity. A Participant’s
election to waive the Qualified Preretirement Survivor Annuity which is made
before the first day of the Plan Year in which he reaches age 35 shall become
invalid on such date. An election made by a Participant after he ceases to bean
Employee will not become invalid on the first day of the Plan Year in which he
reaches age 35 with respect to &ath benefits from that part of his Account
resulting from Contributions made before he ceased to be an Employee.

 

(3)                                  Consent to Election. If the Participant’s
Vested Account exceeds $5,000 ($3,500 for Plan Years beginning before August 6,
1997), any benefit which is (i) immediately distributable or (ii) payable in a
form other than a Qualified Joint and Survivor Annuity or a Qualified
Preretirement Survivor Annuity, requires the consent of the Participant and the
Participant’s spouse (or where either the Participant or the spouse has died,
the survivor). Such consent shall also be required if the Participant’s Vested
Account at the time of any prior distribution exceeded $5,000 ($3,500 for Plan
Years beginning before August 6, 1997). The rule in the preceding sentence shall
not apply effective October 17, 2000. However, consent will still be required if
the Participant had previously had an Annuity Starting Date with respect to any
portion of such Vested Account.

 

53

--------------------------------------------------------------------------------


 

The consent of the Participant or spouse to a benefit which is immediately
distributable must not be made before the date the Participant or spouse is
provided with the notice of the ability to defer the distribution. Such consent
shall be made in writing.

 

The consent shall not be made more than 90 days before the Annuity Starting
Date. Spousal consent is not required for a benefit which is immediately
distributable in a Qualified Joint and Survivor Annuity. Furthermore, if spousal
consent is not required because the Participant is electing an optional form of
retirement benefit that is not a life annuity pursuant to (d) below, only the
Participant need consent to the distribution of a benefit payable in a form that
is not a life annuity and which is immediately distributable. Neither the
consent of the Participant nor the Participant’s spouse shall be required to the
extent that a distribution is required to satisfy Code Section 401 (a)(9) or
Code Section 415.

 

In addition, upon termination of this Plan, if the Plan does not offer an
annuity option (purchased from a commercial provider), and if the Employer (or
any entity within the same Controlled Group) does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)), the Participant’s Account balance will, without the
Participant’s consent, be distributed to the Participant. However, if any entity
within the same Controlled Group maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code
Section 4975(e)(7)) then the Participant’s Account will be transferred, without
the Participant’s consent, to the other plan if the Participant does not consent
to an immediate distribution.

 

A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant (or surviving spouse) before the Participant
attains (or would have attained if not deceased) the older of Normal Retirement
Age or age 62.

 

If the Qualified Joint and Survivor Annuity is waived, the spouse has the right
to limit consent only to a specific Beneficiary or a specific form of benefit.
The spouse can relinquish one or both such rights. Such consent shall be made in
writing. The consent shall not be made more than 90 days before the Annuity
Starting Date. If the Qualified Preretirement Survivor Annuity is waived, the
spouse has the right to limit consent only to a specific Beneficiary. Such
consent shall be in writing. The spouse’s consent shall be witnessed by a plan
representative or notary public. The spouse’s consent must
acknowledge-the-effect of the election, including that the spouse had the right
to limit, consent only to a specific Beneficiary or a specific form of benefit,
if applicable, and that the relinquishment of one or both such rights was
voluntary. Unless the consent of the spouse expressly permits designations by
the Participant without a requirement of further consent by the spouse, the
spouse’s consent must be limited to the form of benefit, if applicable, and the
Beneficiary (including any Contingent Annuitant), class of Beneficiaries, or
contingent Beneficiary named in the election.

 

Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse’s
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the

 

54

--------------------------------------------------------------------------------


 

Participant without further consent by the spouse. A spouse’s consent may be
revoked at any time within the Participant’s election period.

 

(d)                                 Special Rule for Profit Sharing Plans. This
subparagraph (d) applies if the Plan is not a direct or indirect transferee
after December 31, 1984, of a defined benefit plan, money purchase plan, target
benefit plan, stock bonus plan, or profit sharing plan which is subject to the
survivor annuity requirements of Code Sections 401(a)(11) and 417. If the above
condition is met, spousal consent is not required for electing an optional form
of retirement benefit that is not a life annuity. If such condition is not met,
such consent requirements shall be operative.

 

SECTION 6.04—NOTICE REQUIREMENTS.

 

(a)                                  Optional Forms of Retirement Benefit and
Right to Defer. The Plan Administrator shall furnish to the Participant and the
Participant’s spouse a written explanation of the optional forms of retirement
benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this article, including
the material features and relative values of these options, in a manner that
would satisfy the notice requirements of Code Section 417(a)(3) and the right of
the Participant and the Participant’s spouse to defer distribution until the
benefit is no longer immediately distributable.

 

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant and the
Participant’s spouse no less than 30 days, and no more than 90 days, before the
Annuity Starting Date.

 

The Participant (and spouse, if applicable) may waive the 30-day election period
if the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Participant (and spouse, if
applicable) the written explanation provided that: (i) the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider the decision of whether or not to elect a distribution
and a particular distribution option, (ii) the Participant is permitted to
revoke any affirmative distribution election at least until the Annuity Starting
Date or, if later, at any time prior to the expiration of the 7-day period that
begins the day after the explanation is provided to the Participant, and (iii)
the Annuity Starting Date is a date after the date that the written explanation
was provided to the Participant.

 

(b)                                 Qualified Joint and Survivor Annuity. The
Plan Administrator shall furnish to the Participant a written explanation of the
following the terms and conditions of the Qualified Joint and Survivor Annuity;
the Participant’s right to make, and the effect of, an election to waive the
Qualified Joint and Survivor Annuity; the rights of the Participant’s spouse;
and the right to revoke an election and the effect of such a revocation.

 

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 90 days, before the Annuity Starting Date.

 

The Participant (and spouse, if applicable) may waive the 30-day election period
if the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Participant (and spouse, if
applicable) the written explanation provided that:  the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity and elect

 

55

--------------------------------------------------------------------------------


 

(with spousal consent, if applicable) a form of distribution other than a
Qualified Joint and Survivor Annuity, (ii) the Participant is permitted to
revoke any affirmative distribution election at least until the Annuity Starting
Date or, if later, at any time prior to the expiration of the 7-day period that
begins the day after the explanation of the Qualified Joint and Survivor Annuity
is provided to the Participant, and (iii) the Annuity Starting Date is a date
after the date that the written explanation was provided to the Participant.

 

After the written explanation is given, a Participant or spouse may make a
written request for additional information. The written explanation must be
personally delivered or mailed (first class mail, postage prepaid) to the
Participant or spouse within 30 days from the date of the written request. The
Plan Administrator does not need to comply with more than one such request by a
Participant or spouse.

 

The Plan Administrator’s explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Joint and Survivor
Annuity and the financial effect upon the Participant’s benefit (in terms of
dollars per benefit payment) of electing not to have benefits distributed in
accordance with the Qualified Joint and Survivor Annuity.

 

(c)                                  Qualified Preretirement Survivor Annuity.
The Plan Administrator shall furnish to the Participant a written explanation of
the following: the terms and conditions of the Qualified Preretirement Survivor
Annuity; the Participant’s right to make, and the effect of, an election to
waive the Qualified Preretirement Survivor Annuity; the rights of the
Participant’s spouse; and the right to revoke an election and the effect of such
a revocation.

 

The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant within the
applicable period. The applicable period for a Participant is whichever of the
following periods ends last:

 

(1)                                  the period beginning one year before the
date the individual becomes a Participant and ending one year after such date;
or

 

(2)                                  the period beginning one year before the
date the Participant’s spouse is first entitled to a Qualified Preretirement
Survivor Annuity and ending one year after such date.

 

If such notice is given before the period beginning with the first day of the
Plan Year in which the Participant attains age 32 and ending with the close of
the Plan Year preceding the flan Year in which the Participant attains age 35,
an additional notice shall be given within such period. If a Participant ceases
to be an Employee before attaining age 35, an additional notice shall be given
within the period beginning one year before the date he ceases to be an Employee
and ending one year after such date.

 

After the written explanation is given, a Participant or spouse may make a
written request for additional information. The written explanation must be
personally delivered or mailed (first class mail, postage prepaid) to the
Participant or spouse within 30 days from the date of the written request. The
Plan Administrator does not need to comply with more than one such request by a
Participant or spouse.

 

56

--------------------------------------------------------------------------------


 

The Plan Administrator’s explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Preretirement
Survivor Annuity and the financial effect upon the spouse’s benefit (in terms of
dollars per benefit payment) of electing not to have benefits distributed in
accordance with the Qualified Preretirement Survivor Annuity.

 

57

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DISTRIBUTION REQUIREMENTS

 

 SECTION 7.01—APPLICATION.

 

The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.

 

SECTION 7.02—DEFINITIONS.

 

For purposes of this article, the following terms are defined:

 

Applicable Life Expectancy means Life Expectancy (or Joint and Last Survivor
Expectancy) calculated using the attained age of the Participant for Designated
Beneficiary) as of the Participant’s (or Designated Beneficiary’s) birthday in
the applicable calendar year reduced by one for each calendar year which has
elapsed since the date Life Expectancy was first calculated. If Life Expectancy
is being recalculated, the Applicable Life Expectancy shall be the Life
Expectancy so recalculated. The applicable calendar year shall be the first
Distribution Calendar Year, and if Life Expectancy is being recalculated, such
succeeding calendar year.

 

Designated Beneficiary means the individual who is designated as the beneficiary
under the Plan in accordance with Code Section 401(a)(9) and the regulations
thereunder.

 

Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to (e) of the DISTRIBUTION REQUIREMENTS SECTION of
this article.

 

5-percent Owner means a 5-percent owner as defined in Code Section 416. A
Participant is treated as a 5-percent Owner for purposes of this article if such
Participant is a 5-percent Owner at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 70 1/2.

 

In addition, a Participant is treated as a 5-percent Owner for purposes of this
article if such Participant becomes a 5-percent Owner in a later Plan Year. Such
Participant’s Required Beginning Date shall not be later than the April 1 of the
calendar year following the calendar year in which such later Plan Year ends.

 

Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.

 

Joint and Last Survivor Expectancy means joint and last survivor expectancy
computed using the expected return multiples in Table VI of section 1.72-9 of
the Income Tax Regulations.

 

58

--------------------------------------------------------------------------------


 

Unless otherwise elected by the Participant by the time distributions are
required to begin, life expectancies shall be recalculated annually. Such
election shall be irrevocable as to the Participant and shall apply to all
subsequent years. The life expectancy of a nonspouse Beneficiary may not be
recalculated.

 

Life Expectancy means life expectancy computed using the expected return
multiples in Table V of section 1.72-9 of the Income Tax Regulations.

 

Unless otherwise elected by the Participant (or spouse, in the case of
distributions described in (e)(2)(ii) of the DISTRIBUTION REQUIREMENTS
SECTION of this article) by the time distributions are required to begin, life
expectancy shall be recalculated annually. Such election shall be irrevocable as
to the Participant (or spouse) and shall apply to all subsequent years. The life
expectancy of a nonspouse Beneficiary may not be recalculated.

 

Participant’s Benefit means:

 

(a)                                  The Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions or forfeitures allocated to the Account balance as of the dates in
the valuation calendar year after the Valuation Date and decreased by
distributions made in the valuation calendar year after the Valuation Date.

 

(b)                                 Exception for Second Distribution Calendar
Year. For purposes of (a) above, if any portion of the minimum distribution for
the first Distribution Calendar Year is made in the second Distribution Calendar
Year on or before the Required Beginning Date, the amount of the minimum
distribution made in the second Distribution Calendar Year shall be treated as
if it had been made in the immediately preceding Distribution Calendar Year.

 

Required Beginning Date means, for a Participant who is a 5-percent Owner, the
April 1 of the calendar year following the calendar year in which he attains age
70 1/2.

 

Required Beginning Date means, for any Participant who is not a 5-percent Owner,
the April 1 of the calendar year following the later of the calendar year in
which he attains age 70 1/2 or the calendar year in which he retires.

 

The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment
which eliminated such option. The preretirement age 70 1/2 distribution is an
optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.

 

The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment which
eliminated the preretirement age 70 1/2 distribution shall be the following. Any
such Participant attaining age 70 1/2 in years after 1995 may elect by April 1
of the calendar year following the calendar year in which he attained age 70 1/2
(or by December 31,

 

59

--------------------------------------------------------------------------------


 

1997 in the case of a Participant attaining age 70 1/2 in 1996) to defer
distributions until the calendar year following the calendar year in which he
retires. Any such Participant attaining age 70 1/2 in years prior to 1997 may
elect to stop distributions which are not purchased annuities and recommence by
the April 1 of the calendar year following the year in which he retires. There
shall be a new Annuity Starting Date upon recommencement.

 

SECTION 7.03—DISTRIBUTION REQUIREMENTS.

 

(a)                                  General Rules.

 

(1)                                  Subject to the AUTOMATIC FORMS OF
DISTRIBUTION SECTION of Article VI, joint and survivor annuity requirements, the
requirements of this article shall apply to any distribution of a Participant’s
interest and shall take precedence over any inconsistent provisions of this
Plan. Unless otherwise specified, the provisions of this article apply to
calendar years beginning after December 31, 1984.

 

(2)                                  All distributions required under this
article shall be determined and made in accordance with the proposed regulations
under Code Section 401(a)(9), including the minimum distribution incidental
benefit requirement of section 1.401(a)(9)-2 of the proposed regulations.

 

(3)                                  With respect to distributions under the
Plan made on or after June 14, 2001, for calendar years beginning on or after
January 1, 2001, the Plan will apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with the regulations under Code
Section 401(a)(9) that were proposed on January 17, 2001 (the 2001 Proposed
Regulations), notwithstanding any provision of the Plan to the contrary. If the
total amount of required minimum distributions made to a Participant for 2001
prior to June 14, 2001, are equal to or greater than the amount of required
minimum distributions determined under the 2001 Proposed Regulations, then no
additional distributions are required for such Participant for 2001 on or after
such date. If the total amount of required minimum distributions made to a
Participant for 2001 prior to June 14, 2001, are less than the amount determined
under the 2001 Proposed Regulations, then the amount of required minimum
distributions for 2001 on or after such date will be determined so that the
total amount of required minimum distributions for 2001 is the amount determined
under the 2001 Proposed Regulations. These provisions shall continue in effect
until the last calendar year beginning before the effective date of final
regulations under Code Section 401(a)(9) or such other date as may be published
by the Internal Revenue Service.

 

(b)                                 Required Beginning Date. The entire interest
of a Participant must be distributed or begin to be distributed no later than
the Participant’s Required Beginning Date.

 

(c)                                  Limits on Distribution Periods. As of the
first Distribution Calendar Year, distributions, if not made in a single sum,
may only be made over one of the following periods (or combination thereof):

 

(1)                                  the life of the Participant,

 

(2)                                  the life of the Participant and a
Designated Beneficiary,

 

60

--------------------------------------------------------------------------------


 

(3)                                  a period certain not extending beyond the
Life Expectancy of the Participant, or

 

(4)                                  a period certain not extending beyond the
Joint and Last Survivor Expectancy of the Participant and a Designated
Beneficiary.

 

(d)                                 Determination of Amount to be Distributed
Each Year. If the Participant’s interest is to be distributed in other than a
single sum, the following minimum distribution rules shall apply on or after the
Required Beginning Date:

 

(1)                                  Individual Account.

 

(i)                                     If a Participant’s Benefit is to be
distributed over

 

A.                                   a period not extending beyond the Life
Expectancy of the Participant or the Joint Life and Last Survivor Expectancy of
the Participant and the Participant’s Designated Beneficiary, or

 

B.                                     a period not extending beyond the Life
Expectancy of the Designated Beneficiary,

 

the amount required to be distributed for each calendar year beginning with the
distributions for the first Distribution Calendar Year, must be at least equal
to the quotient obtained by dividing the Participant’s Benefit by the Applicable
Life Expectancy.

 

(ii)           For calendar years beginning before January 1, 1989, if the
Participant’s spouse is not the Designated Beneficiary, the method of
distribution selected must assure that at least 50 percent of the present value
of the amount available for distribution is paid within the Life Expectancy of
the Participant.

 

(iii)          For calendar years beginning after December 31, 1988, the amount
to be distributed each year, beginning with distributions for the first
Distribution Calendar Year shall not be less than the quotient obtained by
dividing the Participant’s Benefit by the lesser of:

 

A.                                   the Applicable Life Expectancy, or

 

B.                                     if the Participant’s spouse is not the
Designated Beneficiary, the applicable divisor determined from the table set
forth in Q&A-4 of section 1.401(a)(9)-2 of the proposed regulations.

 

Distributions after the death of the Participant shall be distributed using the
Applicable Life Expectancy in (1)(i) above as the relevant divisor without
regard to section 1.401(a)(9)-2 of the proposed regulations.

 

(iv)          The minimum distribution required for the Participant’s first
Distribution Calendar Year must be made on or before the Participant’s Required
Beginning Date. The minimum distribution for other calendar years, including the
minimum distribution for

 

61

--------------------------------------------------------------------------------


 

the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, must be made on or before December 31 of that Distribution Calendar
Year.

 

(2)                                  Other Forms. If the Participant’s Benefit
is distributed in the form of an annuity purchased from an insurance company,
distributions thereunder shall be made in accordance with the requirements of
Code Section 401(a)(9) and the proposed regulations thereunder.

 

(e)                                  Death Distribution Provisions.

 

(1)                                  Distribution Beginning Before Death. If the
Participant dies after distribution of his interest has begun, the remaining
portion of such interest will continue to be distributed at least as rapidly as
under the method of distribution being used prior to the Participant’s death.

 

(2)                                  Distribution Beginning After Death.

 

(i)                                     If the Participant dies before
distribution of his interest begins, distribution of the Participant’s entire
interest shall be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death except to the extent that an
election is made to receive distributions in accordance with A or B below:

 

A.                                   if any portion of the Participant’s
interest is payable to a Designated Beneficiary, distributions may be made over
the life or over a period certain not greater than the Life Expectancy of the
Designated Beneficiary beginning on or before December 31 of the calendar year
immediately following the calendar year in which the Participant died;

 

B.                                     if the Designated Beneficiary is the
Participant’s surviving spouse, the date distributions are required to begin in
accordance with A above shall not be earlier than the later of:

 

1.                                       December 31 of the calendar year
immediately following the calendar year in which the Participant died, or

 

2.                                       December 31 of the calendar year in
which the Participant would have attained age 70 1/2.

 

(ii)                                  If the Participant has not made an
election pursuant to this (e)(2) by the time of his death, the Participant’s
Designated Beneficiary must elect the method of distribution no later than the
earlier of:

 

A.                                   December 31 of the calendar year in which
distributions would be required to begin under this subparagraph, or

 

B.                                     December 31 of the calendar year which
contains the fifth anniversary of the date of death of the Participant.

 

(iii)                               If the Participant has no Designated
Beneficiary, or if the Designated Beneficiary does not elect a method of
distribution, distribution of the Participant’s entire interest

 

62

--------------------------------------------------------------------------------


 

must be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(3)                                  For purposes of (e)(2) above, if the
surviving spouse dies after the Participant, but before payments to such spouse
begin, the provisions of (e)(2) above, with the exception of (e)(2)(i)(B)
therein, shall be applied as if the surviving spouse were the Participant.

 

(4)                                  For purposes of this (e), distribution of a
Participant’s interest is considered to begin on the Participant’s Required
Beginning Date (or if (e)(3) above is applicable, the date distribution is
required to begin to the surviving spouse pursuant to (e)(2) above). If
distribution in the form of an annuity irrevocably begins to the Participant
before the Required Beginning Date; the date distribution is considered to begin
is the date distribution actually begins.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION OF THE PLAN

 

The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned. Complete discontinuance of Contributions constitutes
complete termination of the Plan.

 

The Account of each Participant shall be fully (100%) vested and nonforfeitable
as of the effective date of complete termination of the Plan. The Account of
each Participant who is included in the group of Participants deemed to be
affected by the partial termination of the Plan shall be fully (100%) vested and
nonforfeitable as of the effective date of the partial termination of the Plan.
The Participant’s Account shall continue to participate in the earnings
credited, expenses charged, and any appreciation or depreciation of the
Investment Fund until his Vested Account is distributed.

 

A Participant’s Account which does not result from the Contributions listed
below may be distributed to the Participant after the effective date of the
complete termination of the Plan:

 

Elective Deferral Contributions Qualified Nonelective Contributions

 

A Participant’s Account resulting from such Contributions may be distributed
upon complete termination of the Plan, but only if neither the Employer nor any
Controlled Group member maintain or establish a successor defined contribution
plan (other than an employer stock ownership plan as defined in Code
Section 4975(e)(7), a simplified employee pension plan as defined in Code
Section 408(k) or a SIMPLE IRA plan as defined in Code Section 408(p)) and such
distribution is made in a lump sum. A distribution under this article shall be a
retirement benefit and shall be distributed to the Participant according to the
provisions of Article VI.

 

The Participant’s entire Vested Account shall be paid in a single sum to the
Participant as of the effective date of complete termination of the Plan if (i)
the requirements for distribution of Elective Deferral Contributions in the
above paragraph are met and (ii) consent of the Participant is not required in
the ELECTION PROCEDURES SECTION of Article VI to distribute a benefit which is
immediately distributable. This is a small amounts payment. The small amounts
payment is in full settlement of all benefits otherwise payable.

 

Upon complete termination of the Plan, no more Employees shall become
Participants and no more Contributions shall be made.

 

The assets of this Plan shall not be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining may be paid to the Employer. The payment may not be made if it would
contravene any provision of law.

 

64

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATION OF THE PLAN

 

SECTION 9.01—ADMINISTRATION.

 

Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant, Beneficiary, spouse or Contingent Annuitant may become entitled.
The Plan Administrator’s decisions upon all matters within the scope of its
authority shall be final.

 

Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties which are necessary for the
administration of the Plan to any person or firm which agrees to accept such
duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.

 

The Plan Administrator shall receive all claims for benefits by Participants,
former Participants, Beneficiaries, spouses, and Contingent Annuitants. The Plan
Administrator shall determine all facts necessary to establish the right of any
Claimant to benefits and the amount of those benefits under the provisions of
the Plan. The Plan Administrator may establish rules and procedures to be
followed by Claimants in filing claims for benefits, in furnishing and verifying
proofs necessary to determine age, and in any other matters required to
administer the Plan.

 

SECTION 9.02—EXPENSES.

 

Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Such expenses include, but are not limited to,
expenses for bonding required by ERISA; expenses for recordkeeping and other
administrative services; fees and expenses of the Trustee or Annuity Contract;
expenses for investment education service and direct costs that the Employer
incurs with respect to the Plan.

 

SECTION 9.03—RECORDS.

 

All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator’s
custody.

 

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.

 

65

--------------------------------------------------------------------------------


 

SECTION 9.04—INFORMATION AVAILABLE.

 

Any Participant in the Plan or any Beneficiary may examine copies of the Plan
description, latest annual report, any bargaining agreement, this Plan, the
Annuity Contract or any other instrument under which the Plan was established or
is operated. The Plan Administrator shall maintain all of the items listed in
this section in its office, or in such other place or places as it may designate
in order to comply with governmental regulations. These items may be examined
during reasonable business hours. Upon the written request of a Participant or
Beneficiary receiving benefits under the Plan, the Plan Administrator shall
furnish him with a copy of any of these items. The Plan Administrator may make a
reasonable charge to the requesting person for the copy.

 

SECTION 9.05—CLAIM AND APPEAL PROCEDURES.

 

A Claimant must submit any required forms and pertinent information when making
a claim for benefits under the Plan.

 

If a claim for benefits under the Plan is denied, the Plan Administrator shall
provide adequate written notice to the Claimant whose claim for benefits under
the Plan has been denied. The notice must be furnished within 90 days of the
date that the claim is received by the Plan Administrator. The Claimant shall be
notified in writing within this initial 90-day period if special circumstances
require an extension of time needed to process the claim and the date by which
the Plan Administrator’s decision is expected to be rendered. The written notice
shall be furnished no later than 180 days after the date the claim was received
by the Plan Administrator.

 

The Plan Administrator’s notice to the Claimant shall specify the reason for the
denial; specify references to pertinent Plan provisions on which denial is
based; describe any additional material and information needed for the Claimant
to perfect his claim for benefits; explain why the material and information is
needed; inform the Claimant that any appeal he wishes to make must be in writing
to the Plan Administrator within 60 days after receipt of the Plan
Administrator’s notice of denial of benefits and that failure to make the
written appeal within such 60-day period renders the Plan Administrator’s
determination of such denial final, binding and conclusive.

 

If the Claimant appeals to the Plan Administrator, the Claimant (or his
authorized representative) may submit in writing whatever issues and comments
the Claimant (or his authorized representative) feels are pertinent. The
Claimant (or his authorized representative) may review pertinent Plan documents.
The Plan Administrator shall reexamine all facts related to the appeal and make
a final determination as to whether the denial of benefits is justified under
the circumstances. The Plan Administrator shall advise the Claimant of its
decision within 60 days of his written request for review, unless special
circumstances (such as a hearing) would make rendering a decision within the
60-day limit unfeasible. The Claimant must be notified within the 60-day limit
if an extension is necessary. The Plan Administrator shall render a decision on
a claim for benefits no later than 120 days after the request for review is
received.

 

SECTION 9.06—DELEGATION OF AUTHORITY.

 

All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to a retirement committee.
The duties and responsibilities of the retirement committee shall be set out in
a separate written agreement.

 

66

--------------------------------------------------------------------------------


 

SECTION 9.07—EXERCISE OF DISCRETIONARY AUTHORITY.

 

The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law; and will not be overturned or set
aside by any court of law unless found to be arbitrary and capricious or made in
bad faith.

 

67

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 

SECTION 10.01—AMENDMENTS.

 

The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject.

 

An amendment may not diminish or adversely affect any accrued interest or
benefit of Participants or their Beneficiaries nor allow reversion or diversion
of Plan assets to the Employer at any time, except as may be required to comply
with any law or regulation issued by any governmental agency to which the Plan
is subject.

 

No amendment to this Plan shall be effective to the extent that it has the
effect of decreasing a Participant’s accrued benefit. However, a Participant’s
Account may be reduced to the extent permitted under Code Section 41 2(c)(8).
For purposes of this paragraph, a Plan amendment which has the effect of
decreasing a Participant’s Account with respect to benefits attributable to
service before the amendment shall be treated as reducing an accrued benefit.
Furthermore, if the vesting schedule of the Plan is amended, in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or the date it becomes effective, the nonforfeitable percentage
(determined as of such date) of such Employee’s right to his employer-derived
accrued benefit shall not be less than his percentage computed under the Plan
without regard to such amendment.

 

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit with respect to benefits attributable to service before the
amendment except as provided in the MERGERS AND DIRECT TRANSFERS SECTION of this
article and below:

 

(a)                                  The Plan is amended to eliminate or
restrict the ability of a Participant to receive payment of his Account balance
under a particular optional form of benefit and the amendment satisfies the
condition in (1) and the Plan satisfies the condition in (2) below:

 

(1)                                  The amendment provides a single sum
distribution form that is otherwise identical to the optional form of benefit
eliminated or restricted. For purposes of this condition (1), a single sum
distribution form is otherwise. Identical only if it is identical in all
respects to the eliminated or restricted optional form of benefit (or would be
identical except that it provides greater rights to the Participant) except with
respect to the timing of payments after commencement.

 

(2)                                  The Plan provides that the amendment shall
not apply to any distribution with an Annuity Starting Date earlier than the
earlier of:

 

(i)                                     the 90th day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the ERISA requirements at 29 CFR
2520.104b-3 relating to a summary of material modifications, or

 

68

--------------------------------------------------------------------------------


 

(ii)                                  the first day of the second Plan Year
following the Plan Year in which the amendment is adopted.

 

(b)                                 The Plan is amended to eliminate or restrict
in-kind distributions and the conditions in Q&A 2(b)(2)(iii) in section 1.411
(d)-4 of the regulations are met.

 

If, as a result of an amendment, an Employer Contribution is removed that is not
100% immediately vested when made, the applicable vesting schedule shall remain
in effect after the date of such amendment. The Participant shall not become
immediately 100% vested in such Contributions as a result of the elimination of
such Contribution except as otherwise specifically provided in the Plan.

 

An amendment shall not decrease a Participant’s vested interest in the Plan. If
an amendment to the Plan, or a deemed amendment in the case of a change in
top-heavy status of the Plan as provided in the MODIFICATION OF VESTING
REQUIREMENTS SECTION of Article XI, changes the computation of the percentage
used to determine that portion of a Participant’s Account attributable to
Employer Contributions which is nonforfeitable (whether directly or indirectly),
each Participant or former Participant

 

(c)                                  who has completed at least three Years of
Service on the date the election period described below ends (five Years of
Service if the Participant does not have at least one Hour-of-Service in a Plan
Year beginning after December 31, 1988) and

 

(d)                                 whose nonforfeitable percentage will be
determined on any date after the date of the change

 

may elect, during the election period, to have the nonforfeitable percentage of
his Account that results from Employer Contributions determined without regard
to the amendment. This election may not be revoked. If after the Plan is
changed, the Participant’s nonforfeitable percentage will at all times be as
great as it would have been if the change had not been made, no election needs
to be provided. The election period shall begin no later than the date the Plan
amendment is adopted, or deemed adopted in the case of a change in the top-heavy
status of the Plan, and end no earlier than the 60th day after the latest of the
date the amendment is adopted (deemed adopted) or becomes effective, or the date
the Participant is issued written notice of the amendment (deemed amendment) by
the Employer or the Plan Administrator.

 

SECTION 10.02—DIRECT ROLLOVERS.

 

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

 

Any distributions made under the SMALL AMOUNTS SECTION of this article (or which
are small amounts payments made under Article VIII at complete termination of
the Plan) which are Eligible Rollover Distributions and for which the
Distributee has not elected to either have such distribution paid to him or to
an Eligible Retirement Plan shall be paid to the Distributee.

 

SECTION 10.03—MERGERS AND DIRECT TRANSFERS.

 

The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in the plan would (if the plan then terminated) receive a benefit

 

69

--------------------------------------------------------------------------------


 

immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit the Participant would have been entitled to receive
immediately before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans which are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement. The Employer shall not consent to, or be a party to
a merger, consolidation, or transfer of assets with a defined benefit plan if
such action would result in a defined benefit feature being maintained under
this Plan.

 

Notwithstanding any provision of the Plan to the contrary, to the extent any
optional form of benefit under the Plan permits a distribution prior to the
Employee’s retirement, death, disability, or severance from employment, and
prior to plan termination, the optional form of benefit is not available with
respect to benefits attributable to assets (including the post-transfer earnings
thereon) and liabilities that are transferred, within the meaning of Code
Section 414(l), to this Plan from a money purchase pension plan qualified under
Code Section 401(a) (other than any portion of those assets and liabilities
attributable to voluntary employee contributions).

 

The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. Employer Contributions shall not be made for or allocated to
the Eligible Employee, until the time he meets all of the requirements to become
an Active Participant.

 

The Plan shall hold, administer, and distribute the transferred assets as a part
of the Plan. The Plan shall maintain a separate account for the benefit of the
Employee on whose behalf the Plan accepted the transfer in order to reflect the
value of the transferred assets.

 

Unless a transfer of assets to the Plan is an elective transfer as described
below, the Plan shall apply the optional forms of benefit protections described
in the AMENDMENTS SECTION of this article to all transferred assets.

 

A Participant’s protected benefits may be eliminated upon transfer between
qualified defined contribution plans if the conditions in Q&A 3(b)(1) in
section 1.411(d)-4 of the regulations are met. The transfer must meet all of the
other applicable qualification requirements.

 

A Participant’s protected benefits may be eliminated upon transfer between
qualified plans (both defined benefit and defined contribution) if the
conditions in Q&A 3(c)(1) in section 1.411 (d)-4 of the regulations are met.
Beginning January 1, 2002, if the Participant is eligible to receive an
immediate distribution of his entire nonforfeitable accrued benefit in a single
sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31). The rules applicable to
distributions under the plan would apply to the transfer, but the transfer would
not be treated as a distribution for purposes of the minimum distribution
requirements of Code Section 401 (a)(9).

 

SECTION 10.04—PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.

 

The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity

 

70

--------------------------------------------------------------------------------


 

Contract. Each Annuity Contract when purchased shall comply with the Plan. See
the CONSTRUCTION SECTION of this article.

 

Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.

 

Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.

 

Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information which they have received
at their home office or principal address.

 

SECTION 10.05—EMPLOYMENT STATUS.

 

Nothing contained in this Plan gives an Employee the right to be retained in the
Employer’s employ or to interfere with the Employer’s right to discharge any
Employee.

 

SECTION 10.06—RIGHTS TO PLAN ASSETS.

 

An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.

 

Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries, spouse or Contingent Annuitant of such Participant
under the Plan provisions shall be in full satisfaction of all claims against
the Plan, the Named Fiduciary, the Plan Administrator, the Insurer, the Trustee,
and the Employer arising under or by virtue of the Plan.

 

SECTION 10.07—BENEFICIARY.

 

Each Participant may name a Beneficiary to receive any death benefit (other than
any income payable to a Contingent Annuitant) that may arise out of his
participation in the Plan. The Participant may change his Beneficiary from time
to time. Unless a qualified election has been made, for purposes of distributing
any death benefits before the Participant’s Retirement Date, the Beneficiary of
a Participant who has a spouse who is entitled to a Qualified Preretirement
Survivor Annuity shall be the Participant’s spouse. The Participant’s
Beneficiary designation and any change of Beneficiary shall be subject to the
provisions of the ELECTION PROCEDURES SECTION of Article VI. It is the
responsibility of the Participant to give written notice to the Insurer of the
name of the Beneficiary on a form furnished for that purpose.

 

With the Employer’s consent, the Plan Administrator may maintain records of
Beneficiary designations for Participants before their Retirement Dates. In that
event, the written designations made by Participants

 

71

--------------------------------------------------------------------------------


 

shall be filed with the Plan Administrator. If a Participant dies before his
Retirement Date, the Plan Administrator shall certify to the Insurer the
Beneficiary designation on its records for the Participant.

 

If there is no Beneficiary named or surviving when a Participant dies, the
Participant’s Beneficiary shall be the Participant’s surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant’s
estate.

 

SECTION 10.08—NONALIENATION OF BENEFITS.

 

Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant, Beneficiary, spouse or Contingent Annuitant. A Participant,
Beneficiary, spouse or Contingent Annuitant does not have any rights to
alienate, anticipate, commute, pledge, encumber, or assign any of such benefits,
except in the case of a loan as provided in the LOANS TO PARTICIPANTS SECTION of
Article V. The preceding sentences shall also apply to the creation, assignment,
or recognition of a right to any benefit payable with respect to a Participant
according to a domestic relations order, unless such order is determined by the
Plan Administrator to be a qualified domestic relations order, as defined in
Code Section 414(p), or any domestic relations order entered before January 1,
1985. The preceding sentences shall not apply to any offset of a Participant’s
benefits provided under the Plan against an amount the Participant is required
to pay the Plan with respect to a judgement, order, or decree issued, or a
settlement entered into, on or after August 5, 1997, which meets the
requirements of Code Sections 401(a)(13)(C) or (D).

 

SECTION 10.09—CONSTRUCTION.

 

The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.

 

In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.

 

SECTION 10.10—LEGAL ACTIONS.

 

No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan.

 

SECTION 10.11—SMALL AMOUNTS.

 

If consent of the Participant is not required for a benefit which is immediately
distributable in the ELECTION PROCEDURES SECTION of Article VI, a Participant’s
entire Vested Account shall be paid in a single sum as of the earliest of his
Retirement Date, the date he dies, or the date he ceases to be an Employee for
any other reason (the date the Employer provides notice to the record keeper of
the Plan of such event, if later). For purposes of this section, if the
Participant’s Vested Account is zero, the Participant shall be deemed to have
received a distribution of such Vested Account. If a Participant would have
received a

 

72

--------------------------------------------------------------------------------


 

distribution under the first sentence of this paragraph but for the fact that
the Participant’s consent was needed to distribute a benefit which is
immediately distributable, and if at a later time consent would not be needed to
distribute a benefit which is immediately distributable and such Participant has
not again become an Employee, such Vested Account shall be paid in a single sum.
This is a small amounts payment.

 

If a small amounts payment is made as of the date the Participant dies, the
small amounts payment shall be made to the Participant’s Beneficiary (spouse if
the death benefit is payable to the spouse). If a small amounts payment is made
while the Participant is living, the small amounts payment shall be made to the
Participant. The small amounts payment is in full settlement of benefits
otherwise payable.

 

No other small amounts payments shall be made.

 

SECTION 10.12—WORD USAGE.

 

The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, as used in this Plan, may include the plural, unless the
context indicates otherwise.

 

The words “in writing” and “written,” where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.

 

SECTION 10.13—CHANGE IN SERVICE METHOD.

 

(a)                                  Change of Service Method Under This Plan.
If this Plan is amended to change the method of crediting service from the
elapsed time method to the hours method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (1), (2), and (3) below:

 

(1)                                  The number of whole years of service
credited to the Employee under the Plan as of the date the change is effective.

 

(2)                                  One year of service for the applicable
computation period in which the change is effective if he is credited with the
required number of Hours-of-Service. If the Employer does not have sufficient
records to determine the Employee’s actual Hours-of-Service in that part of the
service period before the effective date of the change, the Hours-of-Service
shall be determined using an equivalency. For any month in which he would be
required to be credited with one Hour-of-Service, the Employee shall be deemed
for purposes of this section to be credited with 190 Hours-of-Service.

 

(3)                                  The Employee’s service determined under
this Plan using the hours method after the end of the computation period in
which the change in service method was effective.

 

If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee’s service shall be equal to the sum of (4), (5), and (6) below:

 

(4)                                  The number of whole years of service
credited to the Employee under the Plan as of the beginning of the computation
period in which the change in service method is effective.

 

73

--------------------------------------------------------------------------------


 

(5)                                  the greater of (i) the service that would
be credited to the Employee for that entire computation period using the elapsed
time method or (ii) the service credited to him under the Plan as of the date
the change is effective.

 

(6)                                  The Employee’s service determined under
this Plan using the elapsed time method after the end of the applicable
computation period in which the change in service method was effective.

 

(b)                                 Transfers Between Plans with Different
Service Methods. If an Employee has been a participant in another plan of the
Employer which credited service under the elapsed time method for any purpose
which under this Plan is determined using the hours method, then the Employee’s
service shall be equal to the sum of (1), (2), and (3) below:

 

(1)                                  The number of whole years of service
credited to the Employee under the plan as of the date he became an Eligible
Employee under this Plan.

 

(2)                                  One year of service for the applicable
computation period in which he became an Eligible Employee if he is credited
with the required number of Hours-of-Service. If the Employer does not have
sufficient records to determine the Employee’s actual Hours-of-Service in that
part of the service period before the date he became an Eligible Employee, the
Hours-of-Service shall be determined using an equivalency. For any month in
which he would be required to be credited with one Hour-of-Service, the Employee
shall be deemed for purposes of this section to be credited with 190
Hours-of-Service.

 

(3)                                  The Employee’s service determined under
this Plan using the hours method after the end of the computation period in
which he became an Eligible Employee.

 

If an Employee has been a participant in another plan of the Employer which
credited service under the hours method for any purpose which under this Plan is
determined using the elapsed time method, then the Employee’s service shall be
equal to the sum of (4), (5), and (6) below:

 

(4)                                  The number of whole years of service
credited to the Employee under the other plan as of the beginning of the
computation period under that plan in which he became an Eligible Employee under
this Plan.

 

(5)                                  The greater of (i) the service that would
be credited to the Employee for that entire computation period using the elapsed
time method or (ii) the service credited to him under the other plan as of the
date he became an Eligible Employee under this Plan.

 

(6)                                  The Employee’s service determined under
this Plan using the elapsed time method after the end of the applicable
computation period under the other plan in which he became an Eligible Employee.

 

If an Employee has been a participant in a Controlled Group member’s plan which
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member’s plan were a plan of the Employer.

 

74

--------------------------------------------------------------------------------


 

Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.

 

SECTION 10.14—MILITARY SERVICE.

 

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to qualified
military service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).

 

75

--------------------------------------------------------------------------------


 

ARTICLE XI

 

TOP-HEAVY PLAN REQUIREMENTS

 

SECTION 11.01—APPLICATION.

 

The provisions of this article shall supersede all other provisions in the Plan
to the contrary.

 

For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer, as used in this article, shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.

 

The accrued benefit or account of a participant which results from deductible
employee contributions shall not be included for any purpose under this article.

 

The minimum vesting and contribution provisions of the MODIFICATION OF VESTING
REQUIREMENTS and MODIFICATION OF CONTRIBUTIONS SECTIONS of this article shall
not apply to any Employee who is included in a group of Employees covered by a
collective bargaining agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, including the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such representatives. For this
purpose, the term “employee representatives” does not include any organization
more than half of whose members are employees who are owners, officers, or
executives.

 

SECTION 11.02—DEFINITIONS.

 

For purposes of this article the following terms are defined: Aggregation Group
means:

 

(a)                                  each of the Employer’s qualified plans in
which a Key Employee is a participant during the Plan Year containing the
Determination Date (regardless of whether the plan was terminated) or one of the
four preceding Plan Years,

 

(b)                                 each of the Employer’s other qualified plans
which allows the plan(s) described in (a) above to meet the nondiscrimination
requirement of Code Section 401(a)(4) or the minimum coverage requirement of
Code Section 410, and

 

(c)                                  any of the Employer’s other qualified plans
not included in (a) or (b) above which the Employer desires to include as part
of the Aggregation Group. Such a qualified plan shall be included only if the
Aggregation Group would continue to satisfy the requirements of Code
Section 401(a)(4) and Code Section 410.

 

The plans in (a) and (b) above constitute the “required” Aggregation Group. The
plans in (a), (b), and (c) above constitute the “permissive” Aggregation Group.

 

76

--------------------------------------------------------------------------------


 

Compensation means compensation as defined in the CONTRIBUTION LIMITATION
SECTION of Article III. For purposes of determining who is a Key Employee in
years beginning before January 1, 1998, Compensation shall include, in addition
to compensation as defined in the CONTRIBUTION LIMITATION SECTION of
Article Ill, elective contributions. Elective contributions are amounts
excludible from the gross income of the Employee under Code Sections 125,
402(e)(3), 402(h)(1)(B), or 403(b), and contributed by the Employer, at the
Employee’s election, to a Code Section 401(k) arrangement, a simplified employee
pension, cafeteria plan, or tax-sheltered annuity. Elective contributions also
include amounts deferred under a Code Section 457 plan maintained by the
Employer.

 

Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the last day of that year.

 

Key Employee means any Employee or former Employee (and the Beneficiaries of
such Employee) who at any time during the determination period was:

 

(a)                                  an officer of the Employer if such
individual’s annual Compensation exceeds 50 percent of the dollar limitation
under Code Section 415(b)(1)(A).

 

(b)                                 an owner (or considered an owner under Code
Section 318) of one of the ten largest interests in the Employer if such
individual’s annual Compensation exceeds 100 percent of the dollar limitation
under Code Section 41 5(c)(1)(A).

 

(c)                                  a 5-percent owner of the Employer, or

 

(d)                                 a 1-percent owner of the Employer who has
annual Compensation of more than $150,000.

 

The determination period is the Plan Year containing the Determination Date and
the four preceding Plan Years.

 

The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the regulations thereunder.

 

Non-key Employee means any Employee who is not a Key Employee.

 

Present Value means the present value of a participant’s accrued benefit under a
defined benefit plan or purposes of establishing Present Value to compute the
Top-heavy Ratio, any benefit shall be discounted only for 7.5% interest and
mortality according to the 1971 Group Annuity Table (Male) without the 7% margin
but with projection by Scale E from 1971 to the later of (a) 1974, or (b) the
year determined by adding the age to 1920, and wherein for females the male age
six years younger is used.

 

Top-heavy Plan means a plan which is top-heavy for any plan year beginning after
December 31, 1983. This Plan shall be top-heavy if any of the following
conditions exist:

 

(a)                                  The Top-heavy Ratio for this Plan exceeds
60 percent and this Plan is not part of any required Aggregation Group or
permissive Aggregation Group.

 

(b)                                 This Plan is a part of a required
Aggregation Group, but not part of a permissive Aggregation Group, and the
Top-heavy Ratio for the required Aggregation Group exceeds 60 percent.

 

77

--------------------------------------------------------------------------------


 

(c)                                  This Plan is a part of a required
Aggregation Group and part of a permissive Aggregation Group and the Top-heavy
Ratio for the permissive Aggregation Group exceeds 60 percent.

 

Top-heavy Ratio means:

 

(a)                                  If the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan) and
the Employer has not maintained any defined benefit plan which during the
five-year period ending on the Determination Date(s) has or has had accrued
benefits, the Top-heavy Ratio for this Plan alone or for the required or
permissive Aggregation Group, as appropriate, is a fraction, the numerator of
which is the sum of the account balances of all Key Employees as of the
Determination Date(s) (including any part of any account balance distributed in
the five-year period ending on the Determination Date(s)), and the denominator
of which is the sum of all account balances (including any part of any account
balance distributed in the five-year period ending on the Distribution Date(s)),
both computed in accordance with Code Section 416 and the regulations
thereunder. Both the numerator and denominator of the Top-heavy Ratio are
increased to reflect any contribution not actually made as of the Determination
Date, but which is required to be taken into account on that date under Code
Section 416 and the regulations thereunder.

 

(b)                                 If the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the five-year period ending on the Determination Date(s) has or has had
accrued benefits, the Top-heavy Ratio for any required or permissive Aggregation
Group, as appropriate, is a fraction, the numerator of which is the sum of the
account balances under the aggregated defined contribution plan or plans of all
Key Employees determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date(s), all determined in accordance
with Code Section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an accrued benefit made in the
five-year period ending on the Determination Date.

 

(c)                                  For purposes of (a) and (b) above, the
value of account balances and the Present Value of accrued benefits will be
determined as of the most recent Valuation Date that falls within or ends with
the 12-month period ending on the Determination Date, except as provided in Code
Section 416 and the regulations thereunder for the first and second plan years
of a defined benefit plan. The account balances and accrued benefits of a
participant (i) who is not a Key Employee but who was a Key Employee in a prior
year or (ii) who has not been credited with at least an hour of service with any
employer maintaining the plan at any time during the five-year period ending on
the Determination Date will be disregarded. The calculation of the Top-heavy
Ratio and the extent to which distributions, rollovers, and transfers are taken
into account will be made in accordance with Code Section 416 and the
regulations thereunder. Deductible employee contributions will not be taken into
account for purposes of computing the Top-heavy Ratio. When aggregating plans,
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

 

78

--------------------------------------------------------------------------------


 

The accrued benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code
Section 411(b)(1)(C).

 

SECTION 11.03—MODIFICATION OF VESTING REQUIREMENTS.

 

If a Participant’s Vesting Percentage determined under Article I is not at least
as great as his Vesting Percentage would be if it were determined under a
schedule permitted in Code Section 416, the following shall apply. During any
Plan Year in which the Plan is a Top-heavy Plan, the Participant’s Vesting
Percentage shall be the greater of the Vesting Percentage determined under
Article I or the schedule below.

 

VESTING SERVICE

 

NONFORFEITABLE
PERCENTAGE

 

(whole years)

 

 

 

Less than 2

 

0

 

2

 

20

 

3

 

40

 

4

 

60

 

5

 

80

 

6 or more

 

100

 

 

The schedule above shall not apply to Participants who are not credited with an
Hour-of-Service after the Plan first becomes a Top-heavy Plan. The Vesting
Percentage determined above applies to the portion of the Participant’s Account
which is multiplied by a Vesting Percentage to determine his Vested Account,
including benefits accrued before the effective date of Code Section 416 and
benefits accrued before this Plan became a Top-heavy Plan.

 

If, in a later Plan Year, this Plan is not a Top-heavy Plan, a Participant’s
Vesting Percentage shall be determined under Article I. A Participant’s Vesting
Percentage determined under either Article I or the schedule above shall never
be reduced and the election procedures of the AMENDMENTS SECTION of Article X
shall apply when changing to or from the schedule as though the automatic change
were the result of an amendment.

 

The part of the Participant’s Vested Account resulting from the minimum
contributions required pursuant to the MODIFICATION OF CONTRIBUTIONS SECTION of
this article (to the extent required to be nonforfeitable under Code
Section 416(b)) may not be forfeited under Code Section 411(a)(3)(B) or (D).

 

SECTION 11.04—MODIFICATION OF CONTRIBUTIONS.

 

During any Plan Year in which this Plan is a Top-heavy Plan, the Employer shall
make a minimum contribution as of the last day of the Plan Year for each Non-key
Employee who is an Employee on the last day of the Plan Year and who was an
Active Participant at any time during the Plan Year. A Non-key Employee is not
required to have a minimum number of Hours-of-Service or minimum amount of
Compensation in order to be entitled to this minimum. A Non-key Employee who
fails to be an Active Participant merely because his Compensation is less than a
stated amount or merely because of a failure to make mandatory participant

 

79

--------------------------------------------------------------------------------


 

contributions or, in the case of a cash or deferred arrangement, elective
contributions shall be treated as if he were an Active Participant. The minimum
is the lesser of (a) or (b) below:

 

(a)                                  3 percent of such person’s Compensation for
such Plan Year.

 

(b)                                 The “highest percentage” of Compensation for
such Plan Year at which the Employer’s contributions are made for or allocated
to any Key Employee. The highest percentage shall be determined by dividing the
Employer Contributions made for or allocated to each Key Employee during the
Plan Year by the amount of his Compensation for such Plan Year, and selecting
the greatest quotient (expressed as a percentage). To determine the highest
percentage, all of the Employer’s defined contribution plans within the
Aggregation Group shall be treated as one plan. The minimum shall be the amount
in (a) above if this Plan and a defined benefit plan of the Employer are
required to be included in the Aggregation Group and this Plan enables the
defined benefit plan to meet the requirements of Code Section 401(a)(4) or 410.

 

For purposes of (a) and (b) above, Compensation shall be limited by Code
Section 401 (a)(17).

 

If the Employer’s contributions and allocations otherwise required under the
defined contribution plan(s) are at least equal to the minimum above, no
additional contribution shall be required. If the Employer’s total contributions
and allocations are less than the minimum above, the Employer shall contribute
the difference for the Plan Year.

 

The minimum contribution applies to all of the Employer’s defined contribution
plans in the aggregate which are Top-heavy Plans. A minimum contribution under a
profit sharing plan shall be made without regard to whether or not the Employer
has profits.

 

If a person who is otherwise entitled to a minimum contribution above is also
covered under another defined contribution plan of the Employer’s which is a
Top-heavy Plan during that same Plan Year, any additional contribution required
to meet the minimum above shall be provided in this Plan.

 

If a person who is otherwise entitled to a minimum contribution above is also
covered under a defined benefit plan of the Employer’s which is a Top-heavy Plan
during that same Plan Year, the minimum benefits for him shall not be
duplicated. The defined benefit plan shall provide an annual benefit for him on,
or adjusted to, a straight life basis equal to the lesser of:

 

(c)                                  2 percent of his average compensation
multiplied by his years of service, or

 

(d)                                 20 percent of his average compensation.

 

Average compensation and years of service shall have the meaning set forth in
such defined benefit plan for this purpose.

 

For purposes of this section, any employer contribution made according to a
salary reduction or similar arrangement and employer contributions which are
matching contributions, as defined in Code Section 401(m), shall not apply in
determining if the minimum contribution requirement has been met, but shall
apply in determining the minimum contribution required.

 

The requirements of this section shall be met without regard to any Social
Security contribution.

 

 

80

--------------------------------------------------------------------------------


 

SECTION 11.05—MODIFICATION OF CONTRIBUTION LIMITATION.

 

If the provisions of subparagraph (g) of the CONTRIBUTION LIMITATION SECTION of
Article III are applicable for any Limitation Year during which this Plan is a
Top-heavy Plan, the contribution limitations shall be modified. The definitions
of Defined Benefit Plan Fraction and Defined Contribution Plan Fraction in the
CONTRIBUTION LIMITATION SECTION of Article III shall be modified by substituting
“100 percent” in lieu of “125 percent.” In addition, an adjustment shall be made
to the numerator of the Defined Contribution Plan Fraction. The adjustment is a
reduction of that numerator similar to the modification of the Defined
Contribution Plan Fraction described in the CONTRIBUTION LIMITATION SECTION of
Article III, and shall be made with respect to the last Plan Year beginning
before January 1, 1984.

 

The modifications in the paragraph above shall not apply with respect to a
Participant so long as employer contributions, forfeitures, or nondeductible
employee contributions are not credited to his account under this or any of the
Employer’s other defined contribution plans and benefits do not accrue for such
Participant under the Employer’s defined benefit plan(s), until the sum of his
Defined Contribution and Defined Benefit Plan Fractions is less than 1.0.

 

This section shall cease to apply effective as of the first Limitation Year
beginning on or after January 1, 2000.

 

81

--------------------------------------------------------------------------------


 

By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan’s
legal and tax implications.

 

Executed this                                            day of
                                                                                           ,                        

 

 

 

GOVERNMENT TECHNOLOGY SERVICES, INC. By:

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Defined Contribution Plan 8.0

 

 

82

--------------------------------------------------------------------------------


 

OPERATIONAL HISTORY ADDENDUM TO

PRINCIPAL FINANCIAL GROUP DEFINED CONTRIBUTION PLAN DOCUMENTS

 

The following provisions apply for Plan Years during the transition period
between the earliest effective date under the law changes, collectively referred
to as GUST, and the date the Employer adopts the GUST restated plan.

 

Definition of Highly Compensated. Employee

 

a)                                      For the Plan Years marked, the Employer
made the top-paid group election.

 

•                                          o 1997 o 1998 o 1999 o 2000 o 2001

 

b)                                     For the Plan Years marked, the Employer
made the calendar year data election.

 

•                                          o 1997 o 1998 o 1999 o 2000 o 2001

 

c)                                      For the Plan Year marked, the Employer
made the calendar year election.

 

•                                          o 1997

 

ADP/ACP Testing

 

a)                                      For the Plan Years marked, the Employer
used the prior year testing method for the ADP/ACP test.

 

o 1997 ý 1998 ý 1999 ý 2000 o 2001

 

b)                                     For the Plan Years marked, the Employer
used the current year testing method for the PDP/ACP test.

 

ý 1997 o 1998 o 1999 o 2000 o 2001

 

Complete (c) and (d) below if this is a plan that was restated to a Principal
Financial Group plan document after December 31, 1996 and the ADP and ACP tests.
used different testing methods.

 

c)                                      For the Plan Years marked, the Employer
used the prior year testing method for the ADP test and the current year testing
method for the ACP test.

 

o 1997 o 1998 o 1999 o 2000 o 2001

 

d)                                     For the Plan Years marked, the Employer
used the current year testing method for the ADP test and the prior year testing
method for the ACP test.

 

o 1997 o 1998 o 1999 o 2000 o 2001

 

 

1

--------------------------------------------------------------------------------


 

e)                                      For the Plan Year marked, the Employer
used 3% as the nonhighly compensated employees ADP.

 

o 1997 o 1998 o 1999 o 2000 o 2001

 

Distribution Requirements (Minimum Distributions)

 

a)                                      The plan will apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the 2001
Proposed Regulations for distributions made on or after June 14, 2001, for
calendar years beginning on or after January 1, 2001, unless otherwise specified
below.

 

1)                                      o These provisions will be applied for
distributions made on or after                               for calendar years
beginning on or after January 1, 2001. Such date shall be substituted for
June 14, 2001, in the applicable provisions of the Plan.

 

2)                                      o These provisions will be applied for
all distributions made for calendar years beginning on or after January 1, 2001.

 

3)                                      o These provisions will be applied for
all distributions made for calendar years beginning on or after January 1, 2002.
These provisions will not be applied for distributions made for the 2001
calendar year.

 

Compensation Definition (Qualified Transportation Fringe Benefits)

 

a)                                      Amounts excludible from the gross income
of the Employee by reason of Code Section 132(0(4) shall not be included in any
definition of Compensation for years beginning before January 1, 2001, unless
otherwise specified below.

 

1)                                      o Such amounts shall be included for
years beginning January 1.                                                     .
(Must be 1998, 1999, or 2000.)

 

Eligible Rollover Distributions (Hardship Distributions)

 

a)                                      Hardship distributions made after
December 31, 1998 are not Eligible Rollover Distributions, unless otherwise
specified below.

 

1)                                      o Hardship distributions made after
December 31, 1999 are not Eligible Rollover Distributions.

 

2)                                      o Hardship distributions made after are
not Eligible Rollover Distributions. (Must be between January 1, 1999 and
December 31, 1999)

 

401(k) Safe Harbor Provisions

 

a)                                      For the Plan Years marked, the plan
operated as a 401(k) safe harbor plan.

 

o 1999 o 2000 o 2001

 

2

--------------------------------------------------------------------------------


 

b)                                     The 401(k) safe harbor provisions
satisfied the ADP/ACP test safe harbors as specified in the plan document,
unless otherwise specified below.

 

1)                                      o The 401(k) safe harbor provisions
satisfied the ADP/ACP test safe harbors for the 1999 Plan Year for

 

o ADP/ACP                     o ADP only

 

2)                                      o The 401(k) sale harbor provisions
satisfied the ADP/ACP test safe harbors for the 2000 Plan Year for

 

o ADP/ACP                     o ADP only

 

3)                                      o The 401(k) safe harbor provisions
satisfied the ADP/ACP test safe harbors for the 2001 Plan Year for

 

o ADP/ACP                     o ADP only

 

c)                                      The ADP Test Safe Harbor was satisfied
using the contributions specified in the plan document, unless otherwise
specified below.

 

1)                                      o For the 1999 Plan Year the ADP Test
Safe Harbor was satisfied using

 

o Qualified matching contribution - basic formula.

 

o Qualified matching contribution - enhanced formula

 

o Qualified nonelective contribution

 

2)                                      o For the 2000 Plan Year the ADP Test
Safe Harbor was satisfied using

 

o Qualified matching contribution - basic formula.

 

o Qualified matching contribution - enhanced formula

 

o Qualified nonelective contribution.

 

 

3

--------------------------------------------------------------------------------


 

 

Complete these sections it the plan restated to a Principal Financial Group plan
document after December 31, 1996 or this is an individually designed plan
document.

 

Small Amounts (Involuntary Distributions.)

 

a)                                     The involuntary distribution cash out
limit (small amounts limit) was $3,500 for Plan Years beginning before August 6,
1997 and was increased to $5,000 for Plan Years beginning on or after August 7,
1997, unless otherwise specified below.

 

Sub.

 

1)                                      o The involuntary distribution cash out
limit was increased to $5,000 on                 . (The date the plan restated
to a Principal Financial Group prototype or individually designed plan document
with the above involuntary distribution cash out limit or an earlier date if
applicable.)

 

2)                                      o Prior to            the involuntary
distribution cash out limit was          not included in the plan document
        $        Note (3) and (4) are only available on an individually designed
plan document.

 

3)                                      ý The involuntary distribution cash out
limit is stated in the plan document.

 

4)                                      o The involuntary distribution cash out
limit is not included in the plan document

 

4

--------------------------------------------------------------------------------


 

Repeal of Family Aggregation

 

a)                                     For the Plan Years marked, the Employer
applied the family aggregation rules for determining the amount of contributions
made for or allocated to a member.

 

o 1997 o 1998 o 1999 o 2000 o 2001

 

5

--------------------------------------------------------------------------------


 

GTSI Corp.

 

3901 Stonecroft boulevard Chantilly, VA2015I-1010

 

AMENDMENT TO ADD TRANSACTION PROCESSING SECTION

 

GTSI CORP. 401(K INVESTMENT PLAN)

 

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective as of the signature date
below, as follows:

 

By adding to the Table of Contents the following Section 9.08:

 

Section 9.08             Transaction Processing By adding the following
Section 9.08 to Article IX:

 

SECTION 9.08—TRANSACTION PROCESSING.

 

Transactions (including, but not limited to, investment directions, trades,
loans, and distributions) shall be processed as soon as administratively
practicable after proper directions are received from the Participant or such
other parties. No guarantee is made by the Plan, Plan Administer, Trustee,
Insurer, or Employer that such transactions will be processed on a daily or
other basis, and no guarantee is made in any respect regarding the processing
time of such transactions.

 

Nothwithstanding any other provision of the Plan, the Employer, the Plan
Administrator, or the Trustee reserves the right to not value an investment
option on any given Valuation Date for any reason deemed appropriate by the
Employer, the Plan Administrator, or the Trustee. Administrative practicality
will be determined by legitimate business factors (including, but not limited
to, failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and correction for errors or omissions or the errors
or omissions of any service provider) and in no event will be deemed to be less
than 14 days. The processing date of a transaction shall be binding for all
purposes of the Plan and considered the applicable Valuation Date for any
transaction.

 

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

 

1

--------------------------------------------------------------------------------


 

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive Participant.

 

 

Signed this 31 day of

December 2003

 

 

 

 

For the Employer

 

By

/s/ Bridget Atkinson

 

Bridget Atkinson

 

Title

VP, HR

 

 

2

--------------------------------------------------------------------------------


 

TO COMPLY WIH THE 401(a)(9) FINAL AND TEMPORARY REGULATIONS

 

 

--------------------------------------------------------------------------------


 

TO COMPLY WIH THE 401(a)(9) FINAL AND TEMPORARY REGULATIONS

 

Plan Name GTSI CORP. 401(K)INVESTMENT PLAN

 

The plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended by adopting the model amendment set
forth below.

 

The plan’s existing minimum distribution provisions are superseded to the extent
they are inconsistent with the provisions of this model amendment, but those
provisions that are not inconsistent (such as the plan’s definition of required
beginning date) shall be retained. The plan’s minimum distribution provisions
are amended as follows:

 

ARTICLE VII. MINIMUM DISTRIBUTION REQUIREMENTS. Section 1. General Rules

 

1.1.                              Effective Date. The provisions of this
article will apply for purposes of determining required minimum distributions
for calendar years beginning with the 2003 calendar year.

 

1.2.                              Coordination with Minimum Distribution
Requirements Previously in Effect- This amendment is not-effective until
calendar years beginning with the 2003 calendar year, therefore, no coordination
is required.

 

1.3.                              Precendence. The requirements of this
article will take precedence over any inconsistent provisions of the plan.

 

1.4.                              Requirements of Treasury Regulations
Incorporated. All distributions required under this article will be determined
and made in accordance with the Treasury regulations under section 401(a)(9) of
the Internal Revenue Code.

 

1.5                                 TEFRA Section 242(b)(2) Elections.
Notwithstanding the other provisions of this article, distributions may be made
under a designation made before January 1, 1984, in accordance with
section 242(b)(2) of the Tai. Equity and Fiscal Responsibility Act (TEFRA) and
the provisions of the plan that relate to section 242(b)(2) of TEFRA.

 

Section 2. Time and Manner of Distribution.

 

2.1                                 Required Beginning Date. The participant’s
entire interest will be distributed, or begin to be distributed, to the
participant no later than the participant’s required beginning date.

 

--------------------------------------------------------------------------------


 

2.2.                              Death of Participant Before Distributions
Begin. If the participant dies before distributions begin, the participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

(a)                                  if the participant’s surviving spouse is
the participant’s sole designated beneficiary, then distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the participant would have attained age 70
1/2 if later, except to the extent that an election is made to receive
distributions in accordance with the 5-year rule. Under the 5-year rule, the
participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
participant’s death.

 

(b)                                 If the participant’s surviving spouse is not
the participant’s sole designated beneficiary, then distributions will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, except to the extent that an election is made to
receive distributions in accordance with the 5-year rule. Under the 5-year rule,
the participant’s entire interest will be distributed to the designated
beneficiary by December of the calendar year containing the fifth anniversary of
the participant’s death.

 

(c)                                  If there is no designated beneficiary as of
September 30 of the year following the year of the participant’s death, the
participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the participant’s death.

 

(d)                                 If the participant’s surviving spouse is the
participant’s sole designated beneficiary and the surviving spouse dies after
the participant but before distributions to the surviving spouse begin, this
section 2.2, other than section 2.2(a), will apply as if the surviving spouse
were the participant.

 

For purposes of this section 2.2. and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the participant’ required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under
section 2.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the participant before

 

2

--------------------------------------------------------------------------------


 

the participant’s required beginning date (or to the participant’s surviving
spouse before the date distributions are required begin to the surviving spouse
under section 2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.

 

2.3.                              Forms of Distribution. Unless the
participant’s interest is distributed in the form of an annuity purchased from
an insurance company or in a single sum on or before the required beginning
date, as of the first distribution calendar year distributions will be made in
accordance with sections 3 and 4 of this article. If the participant’s interest
is distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
section 40l(a)(9) of the code and the Treasury regulations.

 

Section 3. Required Minimum Distributions During Participant’s Lifetime.

 

3.1.                              Amount of Required Minimum Distribution For
Each Distribution Calendar Year. During the participant’s lifetime, the minimum
amount that will distributed for each distribution calendar year is the lesser
of:

 

(a)                                  the quotient obtained by dividing the
participant’s account balance by the distribution period in the Uniform Lifetime
Table set forth in section 1.401(a)(9)—9 of the Treasury regulations, using the
participant’s age as of the participant’s birthday in the distribution calendar
year; or

 

(b)                                 if the participant’s sole designated
beneficiary for the distribution calendar year is the participant’s spouse, the
quotient obtained by dividing the participant’s account balance by the number in
the Joint and Last Survivor Table set forth in section l-401(a)(9)-9 of the
Treasury regulations, using the participant’s and spouse’s attained ages as of
the participant’s and spouse’s birthdays in the distribution calendar year.

 

3.2.                              Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death. Required minimum distributions
will be determined under this section 3 beginning with the first distribution
calendar year and up to and including the distribution calendar year that
includes the participant’s date of death.

 

Section 4. Required Minimum Distributions After Participant’s Death.

 

4.1.                              Death On or After Date Distributions Begin.

 

3

--------------------------------------------------------------------------------


 

(a)                                  Participant Survived by Designated
Beneficiary. If the participant dies on or after the date distributions begin
and there is a designated beneficiary; the minimum amount that will be
distributed for each distribution calendar year after the year of the
participant’s death is the quotient obtained by dividing the participant’s
account balance by the longer of the remaining life expectancy of the
participant or the remaining life expectancy of the participant’s designated
beneficiary, determined as follows:

 

(1)                                  The participant’s remaining life expectancy
is calculated using the age of the participant in the year of death, reduced by
one for each subsequent year.

 

(2)                                  If the participant’s surviving spouse is
the participant’s sole designated beneficiary, the remaining life expectancy of
the surviving spouse is calculated for each distribution calendar year after the
year of the participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year. For distribution calendar years after the year
of the surviving spouse’s death, the remaining life expectancy of the surviving
spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(3)                                  If the participant’s surviving spouse is
not the participant’s sole designated beneficiary, the designated beneficiary’s
remaining life expectancy is calculated using the age of the beneficiary in the
year following the year of the participant’s death, reduced by one for each
subsequent year.

 

(b)                                 No Designated Beneficiary. If the
participant dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after Vie year of the
participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the participant’s death is the
quotient obtained by dividing the participant’s account balance by the
participant’s remaining life expectancy calculated using the age of the
participant in the year of death, reduced by one for each subsequent year.

 

4.2.                              Death Before Date Distributions Begin.

 

(a)                                  Participant Survived by Designated
Beneficary. If the participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the participant’s death is
the quotient obtained by dividing the participant’s account balance by the
remaining life expectancy of the

 

4

--------------------------------------------------------------------------------


 

the year of the participant’s death is the quotient obtained by dividing the
participant’s account balance by the remaining life expectancy of the
participant’s designated beneficiary, determined as provided in section 4.1,
except to the extent that an election is made to receive distributions in
accordance with the 5-year rule. Under the 5-year rule, the participant’s entire
interest will be distributed to the designated beneficiary by December 31 of the
calendar year containing the fifth anniversary of the participant’s death.

 

(b)                                 No Designated Beneficiary. If the
participant dies before the date distributions begin and there is no designated
beneficiary as of September 30 of the year following the year of the
participant’s death, distribution of the participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the participant’s death.

 

(c)                                  Death of surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin. If the participant dies
before the date distributions begin, the participant’s surviving spouse is the
participant’s sole designated beneficiary, and the surviving spouse dies before
the distributions are required to begin to the surviving spouse under
section 2.2(a), this section 4.2 will apply as if the surviving spouse were the
participant.

 

Section 5. Definitions.

 

5.1.                              Designated beneficiary. The individual who is
designated as the beneficiary under the BENEFICIARY SECTION of Article X of the
plan and is the designated beneficiary under section 401(a)(9) of the Internal
Revenue Code and section 1-401(a)(9)-I, Q&A-4, of the Treasury regulations.

 

5

--------------------------------------------------------------------------------


 

5.2.                              Distribution calendar year. A calendar year
for which a minimum distribution is required. For distributions beginning before
the participant’s death, the first distribution calendar year is the calender
year immediately preceding the calendar year which contains the participant’s
required beginning date. For distributions beginning after the participant’s
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under section 2.2. The required minimum
distribution for the participant’s first distribution calendar year will be made
on or before the participant’s required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution year in which the participant’s
required beginning date occurs, will be made on or before December 31 of that
distribution calendar year.

 

5.3.                              Life expectancy. Life expectancy as computed
by use of the Single Life Table in section 1.401(a)(9)-9 of the Treasury
regulations.

 

5.4.                              Participant’s account balance. The account
balance as of the last valuation date in the calendar year immediately preceding
the distribution calendar year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation year after the valuation date.
The account balance for the valuation calendar year includes any amounts rolled
over or transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

5.5.                              Required beginning date. The date specified in
the DEFINITIONS SECTION of Article VII of the plan.

 

Section 6. Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.

 

Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in sections 2.2 and 4.2 of Article VII
of the plan applies to distributions after the death of a participant who has a
designated beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under section 2.2 of Article VII of the plan, or by September 30 of the
calendar year which contains the fifth anniversary of the participant’s (or, if
applicable, surviving spouse’s) death. If neither the participant nor
beneficiary makes an election under this paragraph, distributions will be made
in accordance with the life expectancy rule under sections 2.2 and

 

6

--------------------------------------------------------------------------------


 

4.2 of Article vii of the plan.

 

Section 7. Election to Allow Designated Beneficiary Receiving Distributions
Under 5-Year Rule to Elect Life Expectancy Distributions.

 

A designated beneficary who is receiving payments under the 5-year rule may make
a new election to receive payments under the life expectancy rule until
December 31, 2003, provided that all amounts that would have been required to be
distributed under the life expectancy rule for all distribution calendar years
before 2004 are distributed by the earlier of December 31, 2003 or the end of
the 5-year period.

 

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly therein. All other provisions of the Plan remain unchanged and
controlling.

 

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an Inactive Participant.

 

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

 

Signed this 31st day of December 2003

For the Employer,

 

 

By

/s/ Bridget Atkinson

 

 

Bridget Atkinson

 

 

 

VP HR

 

 

Business Title

 

7

--------------------------------------------------------------------------------


 

GOOD FAITH
COMPLIANCE AMENDMENT FOR THE
ECONOMIC GROWTH OF 2001 (EGTRRA)

 

This amendment of the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA). This
amendment is intended as good faith compliance with the requirements of EGTRRA
and is to be construed in accordance with EGTRRA and guidance issued thereunder.
Except as otherwise provided, this amendment shall be effective as of the first
day of the first Plan Year beginning after December 31, 2001.

 

This amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this amendment

 

Government Technology

 

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended as follows:

 

INCREASE IN COMPENSATION LIMIT

For Plan Years beginning on and after January 1, 2002, the annual Compensation
of each Participant taken into account for determining all benefits provided
under the Plan for any determination period shall not exceed $200,000, as
adjusted for increases in the cost-of-living in accordance with Code
Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar
year applies to any determination period beginning in such calendar year.

 

If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or benefits for the current Plan Year,
the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions or benefits in Plan Years
beginning on or after January 1, 2002, the annual Compensation limit in effect
for determination periods beginning before that date is $200,000.

 

LIMITATIONS ON CONTRIBUTIONS

Effective date. This section shall be effective for Limitation Years beginning
after December 31, 2001.

 

Maximum Annual Addition. Except to the extent permitted in the Catch-up
Contributions section of this amendment that provides for catch-up contributions
under EGTRRA section 631 and Code Section 414(v), if applicable, the Annual
Addition that may be contributed or allocated to a Participant’s Account
underthe Plan for any Limitation Year shall not exceed the lesser of:

 

a)       $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d), or

 

b)       100 percent of the Participant’s Compensation, for the Limitation Year.

 

The compensation limitation referred to in (b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Code Section 401(h) or 419A(f)(2)) which is otherwise treated as an
Annual Addition.

 

Elective Deferral Limits. The cap (or the choice to not include a cap) on
Elective Deferral Contributions will not change, unless otherwise specified
below.

 

a)       (Increase the cap.) Increase the cap on Elective Deferral Contributions
to                                    % of Compensation.

 

 

1

--------------------------------------------------------------------------------


 

 

b)       (Remove the cap.) The cap on Elective Deferral Contributions shall no
longer apply.

 

c)       (Add a cap.) The Plan does not currently cap Elective Deferral
Contributions. A participant may not defer more than            % of his
Compensation for (Select one.)

 

i)                                         o for the Plan Year

 

ii)                                      o for the pay period.

 

iii)                                   o for the month.

 

Voluntary After-tax Contributions. Voluntary Contributions will not be added to
the Plan, unless otherwise specified below.

 

Modification of definition of Eligible Rollover Distribution to exclude hardship
distributions. For purposes of the DIRECT ROLLOVER Section, any amount that is
distributed on account of hardship shall not be an Eligible Rollover
Distribution and the Distributee may not elect to have any portion of such a
distribution paid directly to an Eligible Retirement Plan.

 

Plan implementing the requirements of Code Section 401(k)(3), 401(k)(11),
401(k)(12), 410(b), or 416, as applicable, by reason of the making of such
catch-up contributions.

 

a)        Catch-up Contributions are not permitted.

 

DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

Effective date. This section shall apply to distributions made after
December 31, 2001.

 

Modification of definition of Eligible Retirement Plan. For purposes of the
DIRECT ROLLOVER Section. an Eligible Retirement Plan shall also mean an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan. The definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p).

 

 

 

2

--------------------------------------------------------------------------------


 

Modification of definition of Eligible Rollover Distribution to include
after-tax employee contributions. For purposes of the DIRECT ROLLOVER Section, a
portion of a distribution shall not fail to be an Eligible Rollover Distribution
merely because the portion consists of after-tax employee contributions which
are not includible in gross income. However, such portion may be transferred
only to an individual retirement account or individual retirement annuity
described in Code Section 408(a) or (b), or to a qualified defined contribution
plan described in Code Section 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

ROLLOVERS FROM OTHER PLANS

 

The Plan will accept Participant Rollover Contributions and/or direct rollovers
of distributions made after December 31, 2001 from the types of plans specified
below beginning January 1, 2002. The Plan will accept all of the following
sources of rollovers, unless otherwise specified in (a) below

 

Direct Rollovers

The Plan will accept a direct rollover of an Eligible Rollover Distribution
from:

p a qualified plan described in Code Section 401 (a) or 403(a), including
after-tax employee contributions.

 

ii)

 

an annuity contract described in Code Section 403(b), excluding after-tax
employee contributions.

 

 

 

iii)

 

an eligible plan under Code Section 457(b) which Is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Participant Rollover Contributions from Other Plans

 

The Plan will accept a Participant contribution of an Eligible Rollover
Distribution from:

 

i)       a qualified plan described in Code Section 401 (a) or 403(a).

 

 

3

--------------------------------------------------------------------------------


ii)

 

an annuity contract described in Code Section 403(b).

 

 

 

iii)

 

an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Participant Rollover Contributions from IRAs

The Plan will accept a Participant Rollover Contribution of the portion of a
distribution from an individual retirement account or individual retirement
annuity described in Code Section 408(a) or (b) that is eligible to be rolled
over and would otherwise be includible in gross income.

 

(Select (a) if you want to allow only certain sources of rollovers.)

 

a)

 

o  The Plan will accept Participant Rollover Contributions and/or direct
rollovers of distributions made after December 31, 2001 from the types of plans
specified below beginning January 1, 2002. (Select any that apply.)

 

Direct Rollovers

 

The Plan will accept a direct rollover of an Eligible Rollover Distribution
from:

 

i)

 

o  a qualified plan described in Code Section 401 (a) or 403(a), including
after-tax employee contributions,

 

 

 

ii)

 

o  a qualified plan described in Code Section 401(a) or 403(a), excluding
after-tax employee contributions. (Cannot select if (i) is selected.).

 

 

 

iii)

 

o  an annuity contract described in Code section 403(b), excluding after-tax
employee contributions.

 

 

 

iv)

 

o  an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Participant Rollover Contributions from Other Plans

 

The Plan will accept a Participant contribution of an Eligible Rollover
Distribution from:

 

i)

 

o  a qualified plan described in Code Section 401 (a) or 403(a).

 

 

 

ii)

 

o  an annuity contract described in Code Section 403(b).

 

 

 

iii)

 

o  an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Participant Rollover Contributions from IRAs

The Plan will accept a Participant Rollover Contribution of the portion of a
distribution from an individual retirement account or individual retirement
annuity described in Code Section 408(a) or (b) that is eligible to be rolled
over and would otherwise be ineludible in gross income, unless otherwise
specified below.

 

i)                 Participant Rollover Contributions from IRAs are not
permitted.

 

4

--------------------------------------------------------------------------------


 

ROLLOVERS DISREGARDED IN INVOLUNTARY CASH-OUTS

 

Rollover Contributions will be included in determining the value of account
balances for involuntary distributions, unless otherwise specified below. (NOTE
Can only select (a) if the Plan is not subject to the qualified joint and
survivor annuity requirements of Code Sections 401(a)(11) and 417.)

 

a)

 

Rollover Contributions are excluded in determining the value of the
Participant’s nonforfeitable balance for purposes of the Plan’s involuntary
cash-out rules for distributions made after
                                                                                
,                                  (No earlier than December 31, 2001.) with
respect to Participants who separated from service after                   ,
                  . (The date may be earlier than December 31, 2001.)

 

REPEAL OF MULTIPLE USE TEST

The multiple use test described in Treasury Regulation section 1.401(m)-2 and
the EXCESS AMOUNTS Section shall not apply for Plan Years beginning after
December 31, 2001.

 

DISTRIBUTION UPON SEVERANCE FROM EMPLOYMENT

Effective date. This section shall apply for distributions due to severance from
employment occurring after December 31, 2001 and distributions that are
processed after December 31, 2001 regardless of when the severance from
employment occurred.

 

New distributable event - Distribution Upon Severance From Employment. A
Participant’s Elective Deferral Contributions, Qualified Nonelective
Contributions, Qualified Matching Contributions, and earnings attributable to
these Contributions shall be distributed on account of the Participant’s
severance from employment. However, such a distribution shall be subject to the
other provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.

 

SUSPENSION PERIOD FOLLOWING HARDSHIP DISTRIBUTION

If the Plan allows hardship distributions and the deemed hardship provisions are
used, the suspension period following a hardship distribution will be decreased,
unless otherwise specified in (a) below. A Participant who receives a
distribution of elective deferrals after December 31, 2001, on account of
hardship shall be prohibited from making elective deferrals and participant
contributions under this and all other plans of ours for six months after
receipt of the distribution-A Participant who receives a distribution of
elective deferrals in calendar year 2001 on account of hardship shall be
prohibited from making elective deferrals and participant contributions under
this and all other plans of ours for six months after receipt of the
distribution or until January 1, 2002, if later.

 

a)                                      The suspension period will not change.
(Not available for 401 (k) Safe Harbor plans.)

 

MODIFICATION OF TOP-HEAVY RULES

Effective date. This section shall apply for purposes of determining whether the
Plan is a Top-heavy Plan for Plan Years beginning after December 31, 2001, and
whether the Plan satisfies the minimum benefits requirements of Code
Section 416(c) for such years. This section amends the TOP HEAVY PLAN
REQUIREMENTS Section of the Plan.

 

5

--------------------------------------------------------------------------------


 

Determination of top-heavy Status.

Key Employee means any Employee or former Employee (and the Beneficiaries of
such Employee) who at any time during the determination period was:

 

a) an officer of ours if such individual’s annual Compensation is more than
$130,000 (as adjusted under Code Section 416(1)(1) for Plan Years beginning
after December 31, 2002),

 

b) a 5-percent owner of us, or

 

c) a 1-percent owner of us who has annual Compensation of more than $150,000.

 

The determination period is the Plan Year containing the Determination Date.

 

The determination of who is a Key Employee shall be made according to Code
Section 416(1)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

Determination of present values and amounts. This section shall apply for
purposes of determining the present values of accrued benefits and the amounts
of account balances of Employees as of the Determination Date.

 

Distributions during year ending on the Determination Date. The present values
of accrued benefits and the amounts of account balances of an Employee as of the
Determination Date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under Code
Section 416(g)(2) during the one-year period ending on the Determination Date.
The preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Code Section 416(g)(2)(A)(i) In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting “five-year period’ for one-year period

 

Employees not performing services during year ending on the Determination Date.
The accrued benefits and accounts of any individual who has not performed
services for us during the one-year period ending on the Determination Date
shall not be taken into account.

 

Minimum benefits.

Matching contributions. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
Section 416(c)(2) and the Plan. The preceding sentence shall apply with respect
to Matching Contributions under the Plan or, if the Plan provides that the
minimum contribution requirement shall be met in another plan, such other plan.
Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m).

 

Contributions under other plans. We may provide in the Plan that the minimum
benefit requirement shall be met in another plan (including another plan that
consists solely of a cash or deferred arrangement which meets the requirements
of Code Section 401(k)(12) and matching contributions with respect to which the
requirements of Code Section 401(m)(11) are met).

 

PLAN LOANS FOR OWNER-EMPLOYEES AND SHAREHOLDER EMPLOYEES

Effective for plan loans made after December 31, 2001, plan provisions
prohibiting loans to any shareholder-employee or Owner-employee shall cease to
apply

 

 

6

--------------------------------------------------------------------------------


 

Signed this 28th day of December, 2001

 

/s/ Susan Estes

 

Susan Estes

 

 

Title

 

7

--------------------------------------------------------------------------------


 

AMENDMENT NO. I

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. I

 

GTSI EMPLOYEES’ 401(k) INVESTMENT PLAN

 

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the plan is amended as of January 1, 2002, as follows:

 

By striking the Title Page and substituting the following: GTSI CORP. 401(k)
INVESTMENT PLAN

 

The provisions and conditions set forth on any page of this amendment are a part
of the Plan as fully as if recited over the signature(s) below.

 

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of such benefits payable to or on behalf of an individual who is
an Inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the Plan as in effect on the day
before he became an Inactive Participant.

 

By signing this amendment, the Employer acknowledges having counseled to the
extent necessary with selected legal and tax advisors regarding the amendment’s
legal and tax implications.

 

Signed this 14th day of November, 2002

 

GTSI Corp.

 

 

By

/s/ Bridget Atkinson

 

 

 

Bridget Atkinson

 

 

VP, Human Resources

 

 

 

1

--------------------------------------------------------------------------------


 

Your plan is an important legal document. This sample plan has been prepared
based on our understanding of the desired provisions. It may not fit your
situation. You should consult with your lawyer on the plan’s legal and tax
implications. Neither Principal Life Insurance Company nor its agents can be
responsible for the legal or tax aspects of the plan nor its appropriateness for
your situation. If you wish to change the provisions of this sample plan, you
may ask us to prepare new sample wording for you and your lawyer to review.

 

 

--------------------------------------------------------------------------------